* Portions of this exhibit, identified as by the mark [*] have been omitted
because these portions contain information that is both (i) not material and
(ii) would likely cause competitive harm if publicly disclosed.

Exhibit 10.1

 

 

AMENDED AND RESTATED OPERATING AGREEMENT

OF

DORAN CANTERBURY I, LLC

THIS AMENDED AND RESTATED OPERATING AGREEMENT (this  “Agreement”), is made and
entered into to be effective as of [*] (the “Effective Date”) by and among Doran
Shakopee, LLC, a Minnesota limited liability company (“Doran”), Canterbury
Development LLC, a Minnesota limited liability company (“Canterbury”), and Doran
Canterbury I, LLC, a Minnesota limited liability company (the “Company”). Doran
and Canterbury are each hereinafter referred to as a “Member” and together as
the “Members.”

BACKGROUND

A.        The Members formed the Company by filing the Articles with the
Minnesota Secretary of State on May 16, 2017.

B.         The Members and the Company entered into an Operating Agreement dated
March 1, 2018 (the “Original Agreement”).

C.         The Members and the Company mutually desire to amend and restate the
Original Agreement in the form of this Agreement. Each Member (i) is familiar
with the business plan of the Company, (ii) has reviewed this Agreement and has
had the opportunity to consult with such Member’s legal, tax and financial
accounting advisors regarding this Agreement, and (iii) desires to enter into
this Agreement effective as of the Effective Date with the intention that this
Agreement amend and restate the Original Agreement in its entirety and
constitute the Company’s sole operating agreement for purposes of the Revised
Act.

NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the Members hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1       Definitions of Certain Terms. As used herein, the following terms have
the following meanings:

“Additional Land” means the land owned by Canterbury or an Affiliate adjoining
the Phase II Land and pictorially represented on Exhibit A to this Agreement.

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant fiscal year, after giving effect to the following adjustments: (i)
increased for any amounts such Member is unconditionally obligated to restore
and the amount of such Member’s share of Company Minimum Gain and Member Minimum
Gain after taking into account any changes during such year, including such sums
that are deemed obligated to restore pursuant to Treasury Regulation







--------------------------------------------------------------------------------

 

 

 

 

§ 1.704-2(g) and (i) or related regulations; and (ii) reduced by the items
described in Treasury Regulation § 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person.
For purposes of this definition, “control” when used with respect to any Person
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise, and the terms “controlling” and “controlled” have correlative
meanings. A Person is an Affiliate of an entity if such Person is a governor,
director, manager, officer or legal representative of such entity, or if such
Person has a material financial interest in such entity. An individual Person’s
Affiliates include such individual’s spouse, lineal descendants and ascendants
and any trust for any such individual Person’s benefit,

“Architect Contract” means the written contract for architectural services for
the Project to be entered into between the Company and Doran Architects, as
provided in Section 3.4 below.

“Articles” means the Articles of Organization of the Company, prepared pursuant
to Section 322C.0201 of the Revised Mt and filed with the Minnesota Secretary of
State.

“Bankruptcy” with respect to any Person, means the entry of an order for relief
with respect to such Person under the federal bankruptcy code (as set forth in
Title 11 of the United States Code) or the insolvency of such Person under any
state insolvency act.

“Book Value” of an asset or a Member’s Interest means the net value reflected at
any point in time on the books and records of the Company in accordance with
generally accepted accounting principles consistently applied.

“Breakeven Occupancy” means that the Project, following its Substantial
Completion, has attained a debt service coverage ratio of at least 1.00 based on
all sources of Project income and revenue, including ancillary income.

“Canterbury Park” means Canterbury Park Holding Corporation, an Affiliate of
Canterbury,

“Capital Account” means the separate account established and maintained by the
Company for each Member and each Transferee pursuant to Section 3.1 below.

“Capital Contribution” means with respect to a Member the total amount of cash
and the net Fair Value of property (or expense payments, where an interest in
Company Capital is issued for such payments with the agreement of the other
Member, which shall not unreasonably be withheld), contributed by such Member
(or such Member’s Predecessor in Interest) to the Company for such Member’s
Interest.

“City Project Approval Process” means the process of the Company obtaining all
approvals from the City required for the Project, including specifically the
approval of the City Development Agreements, but specifically excluding the
approval of the Canterbury Park TIF District.





2

--------------------------------------------------------------------------------

 

 

 

 

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Area Improvements” means one or more clubhouses to be constructed on the
Project Land (including all furniture, fixtures, equipment and amenities located
therein, and including leasing and management offices for the Project); the
security gatehouse (including all furniture, fixtures and equipment located
therein); a maintenance facility; outdoor amenity areas available for use by
Project tenants (including a swimming pool, spa, courtyards, pool equipment
room, grilling stations, patio areas and similar improvements); private
roadways, driveways and parking areas; fencing; signs and markers; lighting;
utility lines; landscaping (including irrigation systems, retaining walls,
fountains and water fixtures); breezeways; sidewalks, tunnel and trails;
artwork; and any decorative ponding improvements.

“Common Area REOA” has the meaning set forth in Section 2.8 of this Agreement.

“Company Capital” means at any measuring date the aggregate Capital Accounts of
all Members.

“Company Minimum Gain” has the meaning given to the term “partnership minimum
gain” in Treasury Regulation §§1.704-2(b)(2) and 1.704-2(d).

“Construction Cost Overrun” means an amount equal to the aggregate actual costs
and expenses incurred in attaining Substantial Completion of the Project that
are in excess of the amounts reflected on the Final Development Budget (after
full application of any contingency line items), as such amounts may be modified
from time to time as set forth in Section 5.5 of this Agreement, including on
account of changes in scope, materials or substitutions for the Project.

“Construction Services Agreement” means a written contact for construction of
the Project, in the form of cost-plus with guaranteed maximum price, to be
entered into between the Company and the General Contractor, as provided in
Section 3.5 of this Agreement. If the Project Financing is provided by HUD, the
Construction Services Agreement shall include such terms and provisions as may
be required by HUD.

“Covered Person” means a Person entitled to indemnification under Section
322C.0408 of the Revised Act.

“Deferred Construction Costs” means any costs identified as such in the
Preliminary Development Budget.

“Development Fee” means the fee, if any, to be earned by the Members for
development services in connection with the Project, determined and allocated
pursuant to Section 2.8(j) of this Agreement.

“Distributions” means any distributions by the Company to the Members of net
cash available for such purpose under Section 4.1 of this Agreement.

“Ditch Property” means the land owned by Canterbury adjoining the Project Land
and pictorially depicted on Exhibit A to this Agreement.





3

--------------------------------------------------------------------------------

 

 

 

 

“Ditch Property Owner” means Canterbury Park Entertainment, LLC and Canterbury
Exchange, LLC.

“Doran Architects” means Doran Architects, LLC, an Affiliate of Doran.

“Doran Development” means Doran Development, LLC, an Affiliate of Doran.

“Doran Management” means Doran Management, LLC, an Affiliate of Doran.

“Drainage and Pending Easement” has the meaning set forth in Section 2.8 of this
Agreement.

“EAW Property” means the Subdivision Property and the parcel adjoining the
Additional Land, pictorially depicted on Exhibit A to this Agreement.

“Existing Pre-Development Costs” means costs incurred by the Members, or either
of them, in connection with the development of the Project between the date of
the Term Sheet and the earlier to occur of [*] or the Effective Date.

“Fair Value” of an asset means its fair market value as reasonably determined by
the Managing Member or as otherwise required by law or by this Agreement, and
taking Code §7701(g) into account where required by Treasury Regulations.

“Final Development Budget” means the Preliminary Development Budget together
with any and all final amendments made prior to closing on Project Financing, as
adopted in its final form by the Members under Section 5.5 or Section 5.6 of
this Agreement, as applicable.

“Future Pre-Development Costs” means costs incurred by Doran in connection with
the development of the Project on and after [*].

“General Contractor” means Doran Construction Company, LLC, an Affiliate of
Doran.

“HUD” means the U.S. Department of Housing and Urban Development.

“HUD Loan” means mortgage financing provided by HUD pursuant to the HUD Section
221(d)(4) program, in the event that the Project Financing is provided by HUD.

“HUD Operating Deficit Escrow” means any operating deficit escrow required by
HUD, if the Project Financing is provided by HUD, to provide funding for
operating expenses and debt service when net income is not available and which
shall be released by HUD upon the later of (i) Stabilization or (ii) twelve
months after final endorsement of the Project by HUD.

“HUD Required Provisions” means certain provisions included in this Agreement as
required by HUD as set forth in ARTICLE XI and ARTICLE XII hereof, which shall
be applicable and effective in the event that the Project Financing is provided
by HUD, in which event such provisions shall supersede any provision to the
contrary or otherwise inconsistent with the application of the HUD Required
Provisions for so long as there is an outstanding HUD Loan. The HUD Required
Provisions, if applicable, may be modified if required by HUD.





4

--------------------------------------------------------------------------------

 

 

 

 

“HUD Working Capital Escrow” means any working capital escrow required by HUD,
if the Project Financing is provided by HUD, to cover accruals of taxes,
insurance, and interest in the case of construction delay, construction
contingencies for cost overruns and change orders, and other miscellaneous
expenses that are not included in the Project Financing.

“Income” and “Loss” mean, respectively, for each fiscal year or other period, an
amount equal to the Company’s taxable income or loss for such year or period,
determined in accordance with Code § 703(a), except that for this purpose: (i)
all items of income, gain, deduction or loss required to be separately stated by
Code § 703(a)(1) will be included in taxable income or loss; (ii) tax exempt
income will be added to taxable income or loss; (iii) any expenditures described
in Code § 705(a)(2)(B) (or treated as Code § 705(a)(2)(B) expenditures pursuant
to Treasury Regulation § 1.704-1(b)(2)(iv)(i)) and not otherwise taken into
account in computing taxable income or loss will be subtracted; and (iv) taxable
income or loss will be adjusted to reflect any item of income or loss specially
allocated in ARTICLE IV.

“Interest” refers to all of a Member’s rights and interests in the Company in
such Member’s capacity as a Member, all as provided in the Articles, this
Agreement and the Revised Act, including the Member’s interest in the capital,
income, gain, deductions, losses, and credits of the Company. Unless otherwise
expressly separated, a Member’s Interest includes that Member’s transferable
interest under the Revised Act.

“Interest Reserve” means any reserve described in Section 3.3(e) of this
Agreement to fund payment of interest on Project Financing during construction
and initial lease-up of the Project.

“Letter of Credit” means any letter of credit required as collateral for the
Project Financing.

“Liquidation Proceeds” means all Property at the time of liquidation of the
Company and all proceeds thereof, including net sale proceeds upon a sale or
other disposition of the Project by the Company,

“Loan Note” means a promissory note in the form attached as Exhibit C to this
Agreement.

“Majority in Interest” means any Member or group of Members holding an aggregate
of more than fifty percent (50%) of the Percentage Interests held by all
Members.

“Managing Member” means Doran. The Managing Member is a “manager” as that term
is defined in the Revised Act.

“Member Minimum Gain” means an amount, with respect to each Member Nonrecourse
Debt, equal to the Company Minimum Gain that would result if such Member
Nonrecourse Debt were treated as a Nonrecourse Debt, determined in accordance
with Treasury Regulation §1.704-2(i)(3).

“Member Nonrecourse Debt” means any indebtedness of the Company that would be a
Nonrecourse Debt if such debt were not attributed to a loan made or guaranteed
by a Member





5

--------------------------------------------------------------------------------

 

 

 

 

within the meaning of Treasury Regulation §1.704-2(b)(4), or by a Person related
to a Member, within the meaning of Treasury Regulation §1.752-4(b).

“Member Nonrecourse Deductions” has the same meaning as partner nonrecourse
deductions set forth in Treasury Regulation § 1.704-2(i)(2), Generally, the
amount of Member Nonrecourse Deductions with respect to a Member Nonrecourse
Debt for a fiscal year equals the net increase during the year in the amount of
the Member Minimum Gain (determined in accordance with Treasury Regulation §
1.704-2(i)) reduced (but not below zero) by the aggregate Distributions made
during the year of proceeds of Member Nonrecourse Debt and allocable to the
increase in Member Minimum Gain determined according to the provisions of
Treasury Regulation § 1.704-2(i).

“Member” has the meaning set forth in the Preamble to this Agreement and each
Person who is subsequently admitted to the Company as a Member pursuant to
Section 8.3 or Section 8.5, other than a Person who ceases to be a Member of the
Company pursuant to Section 8.7. The name, address, Capital Contributions and
Percentage Interest of each Member are set forth on Schedule I, as the same may
be adjusted from time to time as required or permitted by the provisions of this
Agreement.

“NOI” means the monthly or annual income, as applicable, of the Company after
taking into account all revenues collected from operations of the Project and
other income, and deducting all operating expenses and Property marketing fees,
but before any deduction for payments of principal, interest on indebtedness,
depreciation or allocations to the Reserve for Replacement; provided, however,
that for so long as the Property Management Agreement is in effect, the wages,
compensation and fees paid to Doran Management and for its operating and service
employees performing services at the Project under the Property Management
Agreement shall be included in operating expenses for the Project.

“Nonrecourse Debt” means a Company liability with respect to which no Member or
a related Person bears the economic risk of toss beyond its Interest as
determined under Treasury Regulation §§ 1.752-1(a)(2) and 1.752-2.

“Nonrecourse Deductions” has the same meaning as nonrecourse deductions set
forth in Treasury Regulation § 1.704-2(c). Generally, the amount of Nonrecourse
Deductions for a fiscal year equals the net increase in the amount of Company
Minimum Gain (determined in accordance with Treasury Regulation § 1.704.2(d))
during such year reduced (but not below zero) by the aggregate Distributions
made during the year of proceeds of a Nonrecourse Debt that are allocable to the
increase in Company Minimum Gain, determined according to the provisions of
Treasury Regulation § 1.704-2(c) and (h).

“Officer” means an individual designated as such by the Managing Member, with
the responsibilities and duties specified or delegated by the Managing Member,
including the offices set forth in Section 5.10.

“Operating Deficit” means NOI (excluding depreciation) less (i) accrued and due
interest on the Project Financing, (ii) accrued and due principal on the Project
Financing, (iii) escrow for





6

--------------------------------------------------------------------------------

 

 

 

 

real estate taxes on the Project, (iv) escrow for insurance and (v) the Reserve
for Replacement, if the resulting sum is negative.

“Percentage Interest” means with respect to any Member, the portion of all of
the Company’s outstanding Interests owned by such Member, expressed as a
percentage. The Percentage Interests of each Member are as set forth on Schedule
I as may be adjusted from time to time as required or permitted by the
provisions of this Agreement.

“Permitted Encumbrances” means any or all of the following: (a) liens for real
property taxes (i) not yet due and payable or (ii) the amount or validity of
which is being contested in good faith by appropriate proceedings; (b)
mechanics’ liens, materialmens’ liens, mid similar encumbrances incurred in the
ordinary course of business consistent with past practice securing amounts not
yet due and payable or being contested in good faith by appropriate proceedings;
(a) zoning, entitlement, building and other land use regulations that are not
violated by the current use and operation of such real property; (d) covenants,
conditions, restrictions, easements and other exceptions that do not,
individually or in the aggregate, materially impair the ownership, occupancy,
intended use, or insurability of the real property for ownership, use and
operation by the Company or its Affiliates; (e) the Drainage and Ponding
Easement and the Common Area REOA described in Section 2.8 below; (f) those
exceptions to title shown on that certain Commitment for Title Insurance issued
by Commercial Partners Title, LLC, as agent for Old Republic National Title
Insurance Company, as its File No. 54071 and having an effective date of
February 5, 2018 which affect the Project Land and which are reasonably
acceptable to the Managing Member, on behalf of the Company; and (g) any other
matters reasonably acceptable to the Managing Member, on behalf of the Company,
based on any future survey of the Project Land obtained by the Company in
connection with, and prior to, closing on the Project Financing.

“Permitted Transferee” means an Affiliate of the Transferor.

“Person” means any individual, partnership, limited liability company,
corporation, cooperative, trust or other entity.

“Phase II Land” means the land owned by Canterbury adjoining the Project Land
and pictorially depicted on Exhibit A to this Agreement.

“Phase II Operating Agreement” means the separate operating agreement to be
entered into by Doran and Canterbury for development of the Phase II Land by the
Phase II Owner, as described in Section 3.3(g) of this Agreement.

“Phase II Owner” means Doran Canterbury II, LLC, a Minnesota limited liability
company.

“Phase II Project” means the potential development of a second multi-family
market-rate apartment building and related improvements on the Phase II Land by
the Phase II Owner pursuant to the Phase II Operating Agreement.

“Predecessor in Interest” means, (i) with respect to Canterbury, Canterbury
Park, and (ii) with respect to Doran, Doran Development.





7

--------------------------------------------------------------------------------

 

 

 

 

“Preliminary Development Budget” means the preliminary budget for development
tasks and activities required for predevelopment, development, financing,
construction, operation and ownership of the Project during the period through
Substantial Completion of the Project described in Section 2.8 of this Agreement
and the estimated costs to complete such activities, as the categories for such
costs are set forth on Exhibit B to this Agreement The Preliminary Development
Budget for the Project shall include line items for Existing Pre-Development
Costs and Future Pre-Development Costs incurred subsequent to execution of the
Term Sheet and prior to the Effective Date,

“Prime Rate” means the Prime Rate published in the Wall Street Journal Money
Rates column on the last business day of each month, which rate shall be deemed
to be in effect for the entirety of such month.

“Project” means the development and construction on the Project Land of a
residential apartment building of approximately 300 units with four levels of
apartments and an enclosed, three-level parking garage, together with surface
parking, landscaping, and the Common Area Improvements, together with all
fixtures, equipment and related assets to be used in its operation. “Project”
shall also refer in this Agreement to the Project Land, improvements and related
assets as an operating property.

“Project Financing” means mortgage financing for development and construction of
the Project pursuant to the HUD Section 221(d)(4) program or such other form of
financing as may be obtained for the Project pursuant to Section 5.5 of this
Agreement.

“Project Land” means the site of approximately 13.33 acres of land owned by
Canterbury or one or more of its Affiliates on the Effective Date and located in
Shakopee, Minnesota (pictorially represented on Exhibit A to this Agreement).

“Project Manager” means the individual appointed by Doran under Section 3.4 of
this Agreement for daily implementation of development of the Project.

“Property” means all assets that the Company may own or otherwise have an
interest in from time to time, including the Project.

“Property Management Agreement” means the written property management contract
to be entered into between the Company and Doran Management.

“Related Party Agreement” means the Architect Contract, the Construction
Services Agreement, the Property Management Agreement and any other contract or
agreement between the Company (or any of its Affiliates) and one or more of the
Members (or their respective Affiliates).

“Reserve for Replacement” means, for so long as the Property Management
Agreement is in effect, the reserve as defined in the Property Management
Agreement. If at any time the Property Management Agreement shall not be in
effect, Reserve for Replacement means the reserve for future maintenance,
repair, replacement and improvement of the Project, for future investments, and
for such other purposes as the Managing Member may reasonably deem





8

--------------------------------------------------------------------------------

 

 

 

 

necessary or advisable and in accordance with the Annual Budget, In all events,
the Reserve for Replacement shall satisfy the requirements of the Project
Financing.

“Retention Pond Area” means the land owned by Canterbury adjoining the Project
Land and pictorially depicted on Exhibit A to this Agreement, upon which the
drainage water retention pond that will service the Subdivision Property will be
created and maintained.

“Retention Pond Owner” means Canterbury.

“Revaluation” means the occurrence of any event described in clauses (i), (ii),
(iii), (iv) or (v) of Section 3.1(c) as a result of which the book basis of
Property is adjusted by the Company to its Fair Value.

“Revised Act” means the Minnesota Revised Uniform Limited Liability Company Act
(Minn. Stat. §§ 322C.0101 et. seq.).

“Stabilization” means six (6) consecutive months of Breakeven Occupancy.

“Subdivision Property” means, in the aggregate, the Project Land, the Phase II
Land, the Additional Land, the Retention Pond Area and the Ditch Property.

“Substantial Completion” means, with respect to the Project, when construction
is substantially complete in accordance with the terms of the Construction
Services Agreement, subject to any approvals or additional requirements of the
Project Financing.

“Super-Majority in Interest” means a Member or group of Members holding an
aggregate of more than sixty-seven percent (67%) of the Percentage Interests
held by all Members. A Transferee who has not become a Substitute Member shall
not be allowed to vote on any matter requiring Super-Majority in Interest, and
any such Super-Majority in Interest vote shall exclude Transferees who have not
become Substitute Members in computing the threshold required by this
definition.

“Tax Matters Member” means the Person designated pursuant to Section 7.4 to
represent the Company in matters before the Internal Revenue Service.

“Term Sheet” means that certain term sheet dated April 5, 2016 entered into by
Canterbury Park and Doran Development.

“Transfer” means (i) when used as a verb, to give, sell, exchange, assign,
transfer, pledge, hypothecate, bequeath, devise or otherwise dispose of or
encumber, and (ii) when used as a noun, the nouns corresponding to such verbs,
in either case voluntarily or involuntarily, by operation of law or otherwise.

“Treasury Regulations” means the regulations promulgated by the Treasury
Department with respect to the Code.





9

--------------------------------------------------------------------------------

 

 

 

 

ARTICLE II

BUSINESS PURPOSES, OFFICES, AND RELATED MATTERS

2.1       Name; Business Purpose. The name of the Company is stated in the
Articles. The business purpose of the Company is to design, develop, finance and
construct the Project on the Project Land, to operate, maintain and financially
manage the Project following its design, development, financing and
construction, and to do any and all things necessary, appropriate or incidental
thereto. The Company is formed only for the foregoing business purpose and will
not be deemed to create any agreement between the Members with respect to any
other activities whatsoever other than the activities within such business
purpose.

2.2       Powers. In addition to the powers and privileges cordoned upon the
Company by law and those incidental thereto, the Company has the same powers as
a person to do all things necessary or convenient to carry out its business and
affairs.

2.3       Term. The term of the Company shall continue until terminated as
provided in this Agreement; provided, however, that if the Project Financing is
provided by HUD, then in no case shall the term of the Company be less than at
least ten years longer than the term of the HUD Loan.

2.4       Principal Office. The principal office of the Company will be located
at 7803 Glenroy Road, Suite 200, Bloomington, MN 55439-3126 or at such other
place as the Managing Member may determine from time to time.

2.5       Registered Office. The Company shall continuously maintain a
registered office for service of process in the State of Minnesota. The location
of the initial registered office of the Company shall be 7803 Glenroy Road,
Suite 200, Bloomington, MN 55439-3126. The registered office may be changed,
from time to time, by the Managing Member.

2.6       Operating Agreement. Subject only to Section 322C.0110 Subd. 2 and
Subd. 3 of the Revised Act, the Members intend that this Agreement govern all
aspects of the Company’s business and affairs, including: (a) the formation,
operation, ownership, governance, management, and dissolution of the Company;
(b) the allocation of Income and Loss, and Distributions; (c) the receipt of
additional capital, admission of new Members and all valuation issues associated
with the receipt of such additional capital and admission of Members; (d) the
Transfer or encumbrance of Interests, and limitations on the transferability of
Interests; (e) the specific types of activities that do not violate the duty of
care, duty of loyalty or the duty of fair dealing and good faith, (f) any
limitation of any fiduciary duty or any broadening of the scope of any
indemnification or exculpation; and (g) any other matter related to the
Company’s business and affairs. Notwithstanding Section 322C.0102, Subd. 17 of
the Revised Act, the Members acknowledge and agree that this Agreement shall be
the Company’s sole operating agreement for purposes of the Revised Act, in each
case as hereafter amended from time to time pursuant to Section 10.9, including
any exhibits to this Agreement, and at no time shall any operating agreement be
created by oral or implied means. It is expressly intended that, during the
entire term of this Agreement, the provisions of this Agreement shall supersede
any provisions of the Revised Act, as they now exist or as may be subsequently
amended or restated, that are inconsistent or conflict with the provisions of
this Agreement to the maximum extent permitted by law.





10

--------------------------------------------------------------------------------

 

 

 

 

2.7       Ratification of Certain Acts. The Company and each Member hereby
adopt, approve and ratify all actions taken by the Company’s organizer or
organizers.

2.8       General Nan for Development. The Members agree to the general plan of
development for the Project set forth below in this Section 2.8.

(a)        The development of the Project will begin with the preparation of the
Preliminary Development Budget. The Company will then enter into the Architect
Contract, the Construction Services Agreement and the Property Management
Agreement, as approved by a Super-Majority in Interest of the Members. Prior to
closing on Project Financing, the Final Development Budget shall be approved by
the Members under Section 5.5 or Section 5.6 of this Agreement, as applicable.

(b)        The Project Land shall be conveyed to the Company by Canterbury
pursuant to Section 3.3(b) below.

(c)        The Company shall negotiate and enter into any required developer
agreement and other agreements with the City of Shakopee, Minnesota (the “City”)
that are necessary or appropriate in connection with development of the Project
(the “City Development Agreements”).

(d)        The Company, Canterbury and any applicable Canterbury Affiliates
shall enter into a drainage and ponding easement and operating agreement with
the Retention Pond Owner and the Ditch Property Owner to grant easements and
create covenants for the installation, use, operation, maintenance, repair and
replacement of a drainage water retention pond on the Retention Pond Area that
will serve the Project Land, the Phase II Land and the Additional Land, for
drainage of water onto the Retention Pond Area, and to satisfy all requirements
of ally of the City Development Agreements relating thereto (the “Drainage and
Ponding Easement”). If necessary for the construction of the Project, the
Company may relocate a portion of the drainage pipe currently running across the
Project Land to the Retention Pond Area and temporarily re-route drainage water
to a new temporary ditch in connection with such relocation in accordance with
the document entitled “Construction Plans for Shenandoah Drive Street and
Utility Improvements,” prepared by Sambatek, as the same shall be approved by
the City, all costs of which shall be paid for by Canterbury outside of the
Preliminary Development Budget. Canterbury shall be responsible for the
permanent removal and relocation of the drainage pipe currently running across
the Project Land to the Retention Pond Area, as set forth in the Drainage and
Ponding Easement, and shall be responsible for the restoration of the Phase I
Land if any temporary drainage ditch is placed thereon in connection with any of
the foregoing work by the Company or Canterbury, at the sole cost of Canterbury
or its Affiliates, as further provided in the Drainage and Ponding Easement.

(e)        The Company and Phase II Owner shall enter into a reciprocal easement
and operating agreement to grant easements and create covenants for the
construction, installation, use, operation, maintenance, repair and replacement
of the Common Area Improvements and any common area improvements to be
constructed on the Phase II Land as a part of the Phase II Project (the “Common
Area REOA”).





11

--------------------------------------------------------------------------------

 

 

 

 

(f)        The Company and Canterbury shall enter into a fire lane easement
agreement to grant easements and create covenants for the installation, use;
operation, maintenance, repair and replacement of a fire lane across the North
twenty-five (25) feet of the Phase II Land (adjoining the South boundary of the
Project Land) to provide vehicular and pedestrian ingress and egress for fire
trucks, emergency vehicles and emergency personnel only, to and from the Project
Land, and to satisfy all requirements of any of the City Development Agreements
relating thereto (the “Fire Lane Easement”).

(g)        The Company and Canterbury shall enter into an ingress and egress
easement agreement to grant easements and create covenants for the installation,
use, operation, maintenance, repair and replacement of an access roadway across
the West sixty (60) feet of the Phase II Land to provide vehicular and
pedestrian ingress and egress to and from the Project Land (the “Access
Easement”).

(h)        The Drainage and Ponding Easement and the Common Area REOA shall be
recorded against the Project Land and Phase II Land, and the easements and
covenants of the Drainage and Ponding Easement and the Common Area REOA shall
run with the land and be binding on any future owners of the Project Land and
the Phase II Land. The Fire Lane Easement shall be recorded against the Phase II
Land and shall run with the land and be binding on any future owners of the
Phase II Land. The Access Easement shall be recorded against the Phase II Land
and shall run with the land and be binding on any future owners of the Phase II
Land.

(i)         Canterbury or Canterbury Park will make application for the
establishment of a Tax Increment Financing District (the “Canterbury Park TIF
District”) that is intended (i) to facilitate an overall infrastructure
construction and upgrade project throughout the property owned by Canterbury
Park or by Canterbury (such as road construction, road upgrades, contributions
to Scott County road upgrade projects, extension and upgrade of utilities,
installation of pathways, re-building of horse barns, creation of storm water
ponding and other related costs) and (ii) to fund (A) the Roadway Extension
(hereinafter defined), (B) road work planned by Canterbury on proposed Hauer
Trail pursuant to the Construction Plan for Hauer Trail Street Improvements
prepared by Sambatek, as the same shall be approved by the City, and (C) the
permanent removal and relocation of the drainage pipe currently running across
the Project Land and the construction of the drainage water retention pond on
the Retention Pond Area, as set forth in the Drainage and Ponding Easement.

(j)         If permitted by the form of Project Financing selected by the
Company, and subject to approval under Section 5.5(o) below, the Managing Member
may determine that a Development Fee shall be payable to the Members. Any
Development Fee shall be allocated [*] to Doran and [*] Canterbury. Either
Member may, at its sole option, contribute its share of a Development Fee to the
Company under Section 3.3(d) below.

2.9       Road Vacation and Construction. As a part of its contribution of the
Project Land under ARTICLE III of this Agreement, Canterbury shall convey and
dedicate to the City all land necessary for, and cause to be constructed, an
extension of Shenandoah Drive, from Vierling Drive East to Barensheer Road and
associated improvements (including but not limited to road construction
(including curbs and gutters), road upgrades, extension and upgrade of
utilities, installation of pathways, landscaping, traffic circles, ponding and
other related work), as generally





12

--------------------------------------------------------------------------------

 

 

 

 

depicted on Exhibit A to this Agreement (the “Roadway Extension”). The Company
and the Members shall take all actions necessary to obtain the vacation or
partial vacation by the City of a portion of Shenandoah Drive, the publicly
dedicated (but unbuilt) roadway currently running through the Project Land,
lying outside of the area of the Roadway Extension. All costs of development and
construction of the Roadway Extension, including any assessments by the City
relating to the Roadway Extension, and the vacation of Shenandoah Drive (the
“Roadway Extension Costs”) shall be Canterbury’s costs. The Roadway Extension
shall be completed by [*] unless otherwise agreed to by the Managing Member,
provided that such date shall be extended to the extent of any delay in such
completion occasioned by the act or omission of the Company. Notwithstanding
anything contained in this Agreement to the contrary, the following shall be
conditions precedent to the obligation of Canterbury to commence development and
construction of the Roadway Extension: (i) completion of the City Project
Approval Process, (ii) closing of the Project Financing, and (iii) commencement
of construction of the Project under the Construction Services Agreement;
provided, however, that Canterbury, in its sole discretion, may waive any or all
of such conditions precedent.

2.10     Failure of Project Financing; Termination of Agreement by Canterbury.
In the event that on or before [*] the Company is unable for any reason to
obtain and close the Project Financing, then Canterbury shall have the right to
terminate this Agreement by written notice to Doran, provided that Canterbury
reimburses Doran for the total of (i) [*] of the Existing Pre-Development Costs
(hereinafter defined) and of the Future Pre-Development Costs advanced by Doran
through the date of such termination, plus (ii) Canterbury’s share of the cost
of the EAW (as provided for in Section 3.3(f). In the event that such
termination occurs after Canterbury has conveyed the Project Land to the Company
pursuant to Section 3.3(b) below, then the Company shall re-convey the Project
Land back to Canterbury by limited warranty deed, free and clear from all liens
and encumbrances other than Permitted Encumbrances and the easement described in
Section 2.8(d), (e), and (g) above.

ARTICLE III

CAPITAL CONTRIBUTIONS, LOANS AND PROTECT DEVELOPMENT

3.1       Capital Accounts.

(a)        The Managing Member shall cause a separate Capital Account to be
maintained for each Member and each Transferee. Each Member’s Capital Account
will be (i) increased by (A) the amount of money contributed by such Member, (B)
the Fair Value of property contributed by such Member (net of liabilities
secured by such contributed property that the Company is considered to, assume
or take subject to under Code § 752), (C) allocations to such Member, pursuant
to ARTICLE IV, of Company Income (or items thereof), and (D) to the extent not
already netted out under clause (ii)(B) below, the amount of any Company
liabilities assumed by the Member or which are secured by any Property
distributed to such Member; and (ii) decreased by (A) the amount of money
distributed to such Member, (B) the Fair Value of Property distributed to such
Member (net of liabilities secured by such distributed Property that such Member
is considered to assume or take subject to under Code § 752), (C) allocations to
such Member, pursuant to ARTICLE IV, of Company Loss (or items thereof), and (D)
to the extent not already netted out under clause (i)(B) above, the amount of
any liabilities of the Member assumed





13

--------------------------------------------------------------------------------

 

 

 

 

by the Company or which are secured by any Property contributed by such Member
to the Company.

(b)        If any Interest is transferred in accordance with the terms of this
Agreement, the Transferee will succeed to the Capital Account of the Transferor
to the extent it relates to the transferred Interest and the Capital Account of
each Transferee will be increased and decreased in the manner set forth above.

(c)        In the event of (i) an additional contribution by an existing or an
additional Member of more than a de minimis amount that results in a shift in
Percentage Interests, (ii) the distribution by the Company to a Member of more
than a de minimis amount of Property as consideration for an Interest, (iii) the
grant of more than a de minimis Interest in the Company as consideration for the
provision of services to or for the benefit of the Company by an existing Member
acting in a Member capacity or by a new Member acting in a Member capacity or in
anticipation of being a Member, (iv) in connection with the issuance by the
Company of a noncompensatory option (other than an option for a de minimis
Interest), or (v) the liquidation of the Company within the meaning of Treasury
Regulation § 1.704-1(b)(2)(ii)(g), the book basis of the Property will be
adjusted to Fair Value and the Capital Accounts of all the Members will be
adjusted simultaneously to reflect the aggregate net adjustment to book basis as
if the Company recognized Income or Loss equal to the amount of such aggregate
net adjustment (a ”Revaluation”); provided, however, that any Revaluation
resulting from clauses (i), (ii), (iii) or (iv) above will be made only if the
Members determine that such Revaluation is necessary or appropriate to reflect
the relative economic interests of the Members.

(d)        If any Property is subject to Code § 704(c) or is revalued on the
books of the Company in accordance with the preceding paragraph pursuant to §
1.704-1(b)(2)(iv)(f) of the Treasury Regulations, the Members’ Capital Accounts
will be adjusted in accordance with § 1.704-1(b)(2)(iv)(g) of the Treasury
Regulations for allocations to the Members of depreciation, amortization and
Income or Loss, as computed for book purposes (and not tax purposes) with
respect to such Property.

(e)        The foregoing provisions of this Section 3.1 and the other provisions
of this Agreement relating to the maintenance of Capital Accounts are intended
to comply with Treasury Regulation § 1.704-1(b) and 1.704-2, and will be
interpreted and applied in a manner consistent with such Treasury Regulations.
If it is determined by the Managing Member that it is prudent or advisable to
modify the manner in which the Capital Accounts, or any increases or decreases
thereto, are computed in order to comply with such Treasury Regulations, the
Managing Member may cause such modification to be made provided that it is not
likely to have a material effect on the amounts distributable to any Member upon
the dissolution of the Company, and upon any such determination by the Managing
Member, the Managing Member is empowered to amend or modify this Agreement,
notwithstanding any other provision of this Agreement.

3.2       Rights and Obligations Regarding Capital Accounts and Distributions.
Except as expressly provided in this Agreement, no Member is entitled to
withdraw or reduce such Member’s Capital Account or to receive any
Distributions. No Member is entitled to demand or receive any Distribution in
any form other than in cash. No Member is entitled to receive or be credited
with any interest on the balance in such Member’s Capital Account at any time.
Except





14

--------------------------------------------------------------------------------

 

 

 

 

as expressly provided herein, no Member has any priority over any other Member
as to the return of any balance in such Member’s Capital Account Increases or
decreases in the Capital Accounts of Members shall not affect their respective
Percentage Interests. No Member shall be liable to the Company or to any other
Member, either before or upon liquidation of the Company or before or upon
liquidation of such Member’s Membership Interest, to restore or repay any
Adjusted Capital Account Deficit, except to the extent that any such deficit
shall have arisen as a result of such Member’s receipt of a Distribution in
excess of the amount rightfully due such Member pursuant to this Agreement

3.3       Capital Contributions. The respective Interests of the Members are
reflected on Schedule 1. Capital Contributions to be made by the Members shall
be as follows:

(a)        Intentionally Deleted.

(b)        Conveyance of Project Land. As a part of the City Project Approval
Process, Canterbury shall take all necessary actions, with Doran’s assistance,
to have the Subdivision Property subdivided, with the Project Land platted as
one lot, and the Phase II Land, the Additional Land, Retention Pond Area and
Ditch Property platted as outlets. Costs required in connection with having the
Subdivision Property so subdivided (“Subdivision Costs”) shall be paid in
accordance with Section 3.3(f) below. Canterbury shall convey fee simple title
to the Project Land to the Company by limited warranty deed, free and clear from
all liens and encumbrances other than Permitted Encumbrances, on or before the
date of closing of Project Financing. In exchange for such conveyance to the
Company (including the subdivision related costs described above in this Section
3.3(b) paid by Canterbury and together with the provision by Canterbury of any
Letter of Credit required by Section 3.9 below), Canterbury shall be credited
with a Capital Contribution equal to 27.4% of all Capital Contributions to the
Company and shall have a Percentage Interest of 27.4% as a Member.

(c)        Intentionally Deleted.

(d)        Additional Contributions Required for Closing on Project Financing.
At or before closing on Project Financing of the Project, Doran shall contribute
to the Company (i) cash, (ii) property, (iii) unreimbursed expense payments, or
(iv) other contributions allowed by HUD or any other lender providing the
Project Financing, in such amounts as are necessary to satisfy any minimum
equity requirements of HUD or such other lender and to complete development of
the Project. In exchange for such contributions to the Company (together with
the provision by Doran of any Letter of Credit required by Section 3.9 below and
the other commitments and obligations of Doran set forth in this Agreement),
Doran shall be credited with a Capital Contribution equal to 72.6% of all
Capital Contributions to the Company and shall have a Percentage Interest of
72.6% as a Member.

(e)        Interest Reserve. At or prior to closing on Project Financing, the
Managing Member, shall determine the total amount of the Interest Reserve
required, if any, in order to close on Project Financing. The Members anticipate
that any Interest Reserve for the Project will be fully funded with proceeds of
Project Financing. If for any reason any required Interest Reserve cannot
reasonably be so funded, however, the Members shall contribute to the Company,





15

--------------------------------------------------------------------------------

 

 

 

 

proportionate to the Percentage Interests of the Members, such additional cash
as is needed to fully fund the Interest Reserve.

(f)        Advances for Pre-Development Costs.  From March 1, 2018 until closing
on Project Financing for the Project, it is contemplated that Doran shall make
all necessary advances to the Company for Future Pre-Development Costs, as
identified by estimated calendar month and approximate amount on Schedule 3
attached hereto, except as provided below in this Section 3.3(f) with respect to
Subdivision Costs and EAW Costs (as defined below). An environmental assessment
worksheet (the “EAW”) will be required to be completed that covers the EAW
Property, including environmental work as well as plat and traffic work. All
Subdivision Costs and all costs of the EAW (“EAW Costs”) will be allocated
between the Project Land and the remainder of the EAW Property as follows:
[*] to the Project Land and [*] to the other land owned by Canterbury or its
Affiliates. The portion of Subdivision Costs and EAW Costs allocated to the
Project Land shall be advanced by Doran as Future Pre-Development Costs, with
the remainder to be paid by Canterbury or its Affiliates outside of this
Agreement. Upon closing on Project Financing for the Project, all advances for
Existing Pre-Development Costs shall be reimbursed to the Members from proceeds
of Project Financing and all advances for Future Pre-Development Costs shall be
reimbursed to Doran from proceeds of the Project Financing; provided, however,
that Doran, in its sole discretion, may contribute all or a portion of its
unreimbursed Existing Pre-Development Costs or Future Pre-Development Costs as a
part of its Capital Contribution required under Section 33(d) above,

(g)        Development of Phase II Land. Any development of the Phase II Land
shall be undertaken by the Phase II Owner, pursuant to the terms of its own
operating agreement (the “Phase II Operating Agreement”), which shall be
executed and delivered by Doran and Canterbury following the Effective Date.

3.4       Project Design and Development. Pursuant to the Architect Contract,
Doran Architects shall be responsible for the overall design of the Project,
including the planning, architectural and engineering services, entitlement, and
supervision of the pre-construction and construction phases of the Project.
Doran shall act as lead developer and in good faith shall coordinate such
development activities in the best interests of both Members. Canterbury shall
provide such assistance in development activities as may be reasonably requested
by Doran and shall be responsible for such review and study as Canterbury shall
deem necessary in connection with the approvals required in this Agreement.
Doran shall appoint and supervise a project manager, who shall be responsible
for the daily implementation of Project development (the “Project Manager”). The
Project Manager shall prepare and deliver to the Company a written program of
activities for development of the Project, which shall set forth the activities
to be carried out during the development process, and the date by which, or the
period of time during which, each such activity is to be carried out. A
development team shall be assembled by Doran and supervised by the Project
Manager. The development team shall consist of professionals needed to complete
the Project development, including architects, structural engineers, civil
engineers, landscape architects, surveyors, environmental consultants, and the
General Contractor, among others. Doran Architects shall perform the
architectural work for the Project under the Architect Contract for a fee
currently estimated to be [*]. The Members understand and acknowledge that if
the Project Financing is through a HUD program, HUD will require a third





16

--------------------------------------------------------------------------------

 

 

 

 

party architect to be retained by the Company to perform certain construction
administration services at a cost to the Project separate from, and in addition
to, the cost of the Architect Contract.

3.5       Construction Services Agreement. The General Contractor shall be the
general contractor responsible for construction of the Project, pursuant to the
Construction Services Agreement. The Company shall pay a construction management
fee to the General Contractor equal to [*] of the Construction Costs, excluding
general conditions and the General Contractor’s rates for insurance premiums,
bond premiums and overhead, or such other form of compensation as may be
required by the Project Financing. Day-to-day decisions regarding construction
of the Project shall be made by the Project Manager. The Project Manager shall
keep the Members apprised of the status of construction and any material
changes. During construction of the Project, monthly construction meetings shall
be held and Canterbury shall have the right to have its chief executive officer
or another representative attend such monthly meetings and participate in
discussions, but such representative shall not have the right to direct changes
in construction on behalf of the Company.

Property Management

. Doran Management shall provide property management and leasing services for
the Project, pursuant to the Property Management Agreement with the Company.
Day-to-day decisions regarding the operations of the Project shall be made by
Doran Management, in its reasonable discretion. The Company shall pay a fee to
Doran Management for its services under each Property Management Agreement (the
“Property Management Fee”). The initial Property Management Fee for the Project
shall be [*] per calendar month until such time as [*] of the Company’s gross
revenue exceeds [*] per month. Beginning in the first calendar month after [*]
of the Company’s gross revenue exceeds [*] per month, the monthly Property
Management Fee shall be equal to the greater of: (i) [*] of the Company’s gross
revenue from the Project or (ii) [*]. The Property Management Fee shall also be
subject to adjustment in future periods (but not more often than once every two
[2] years) based on the prevailing market rate for similar services.

3.7       Mandatory Member Loans to Cover Cost Overruns, Deferred Construction
Costs and Operating Deficits.

(a)        Construction Cost Overruns and Deferred Construction Costs. During
the period of development and construction of the Project, the Managing Member
shall process monthly draw requests for costs incurred in the previous month.
Except as provided below in this Section 3.7(a), in the event that any cost
exceeds the budgeted line item amount in the Final Development Budget, the
Managing Member shall notify the Members of the excess cost, reallocate
contingency funds within the Final Development Budget to cover such excess cost,
if available, and provide an accounting of such changes to the Members, and, if
no contingency funds are available, reallocate line items of the Final
Development Budget that have a reasonable likelihood to be excessive. After
making the foregoing reallocations, the Managing Member shall determine the net
amount of any Construction Cost Overrun. In the event that the Managing Member
shall reasonably determine that funds to cover the Construction Cost Overrun are
not available under any Project Financing or other third party financing for the
Project, the Managing Member shall then issue a written cash call to each Member
for such Member’s  prorate share of the Construction Cost Overrun based on each
Member’s Percentage Interest. The Managing





17

--------------------------------------------------------------------------------

 

 

 

 

Member shall also issue a written cash call to each Member for such Member’s
 prorate share of any Deferred Construction Costs as such costs are incurred
during the period of development and construction of the Project. Following any
cash call to each Member for a Construction Cost Overrun or any Deferred
Construction Costs, the Members shall make loans to the Company (“Member
Construction Loans”) in an aggregate amount sufficient to cover the Construction
Cost Overrun or Deferred Construction Costs, The Member Construction Loans shall
be evidenced by promissory notes from the Company in the form attached as
Exhibit C to this Agreement (“Loan Notes”).

(b)        Operating Deficits. Each month after Stabilization of the Project,
the Managing Member shall calculate the NOI of the Company. If the NOI of the
Company is not sufficient to fully satisfy subsections (i) through (iv) of the
Financial Waterfall under Section 4.1(a), the shortfall shall constitute an
Operating Deficit. The Managing Member shall then reconcile the Operating
Deficit to any available funds of the Company. If an Operating Deficit still
exists, the Managing Member shall then issue a written cash call to each Member
for such Member’s pro-rata share of the Operating Deficit based on Percentage
Interest The Members shall then make loans to the Company (“Operating Deficit
Loans”) in an aggregate amount sufficient to cover the Operating Deficit. The
Operating Deficit Loans shall be evidenced by Loan Notes.

(c)        Member Default. If any Member (hereinafter a “Defaulting Member”)
shall fail to make all or any portion of the mandatory Member loans required by
this Section 3.7 or by Section 3.9  (“Mandatory Member Loans”) within fourteen
(14) days of the call therefor or date otherwise due under the terms of this
Agreement, then the non-Defaulting Member shall be entitled, but not required,
to loan to the Company the amount that the Defaulting Member failed to loan (a
“Default Member Loan”) by giving the Defaulting Member at least five (5) days
advance written notice that such a loan will be made. If the non-Defaulting
Member elects to make a Default Member Loan to the Company on behalf of the
Defaulting Member, such Default Member Loan shall be evidenced by a Loan Note
and shall bear interest at a rate equal to the Prime Rate plus five percent per
annum (the “Default Loan Interest Return”). Interest shall accrue on the unpaid
principal balance of each Default Member Loan from the date the funds are
actually received by the Company until the date that such Default Member Loan is
repaid in full. Default Member Loans, and the Default Loan Interest Return
thereon, shall be repaid in accordance with Sections 4.1(c) and 4.2. Default
Member Loans made most recently in time shall have priority over older Default
Member Loans.

(d)        Dilution of Defaulting Member Interest. In the event that a
Defaulting Member fails to make one or more Mandatory Member Loans and the other
Member elects to make one or more Default Member Loans to the Company on behalf
of such Defaulting Member, the Percentage Interest of the Defaulting Member
shall be reduced and the Percentage Interest of the non-Defaulting Member shall
be increased by a percentage equal to the product of: (A) 1.25 and (B) the
result of dividing the amount of the Default Member Loan by the total amount of
Capital Contributions of all Members.

3.8       Restrictions on Use. Canterbury and Doran agree to the following
restriction on the development of any land owned or hereafter acquired by either
Canterbury or Doran, or Affiliates of either, in the City (the “Restricted
Land”): Except as otherwise provided for herein, neither Canterbury nor Doran,
nor Affiliates of either, shall develop, use or allow to be used any





18

--------------------------------------------------------------------------------

 

 

 

 

of the Restricted Land in any manner that would: (i) compete with the Project,
or (ii) be detrimental to the marketing of the Project by the Company
(regardless of use) during the Restriction Term (the “Development Restriction”).
The Development Restriction shall remain in effect from the Effective Date until
the earlier to occur of (1) stabilization of the Phase II Project (as the term
“stabilization” is defined in the Phase II Operating Agreement); or (2) the date
that is sixty (60) months after a certificate of occupancy is issued for the
Project (the “Restriction Term”). Examples of developments or uses that are not
subject to the Development Restriction include rental properties occupying a
different niche than the Project (such as workforce housing or rental
townhomes), for-sale housing, and senior housing. Any development or use that
includes multifamily market-rate rental apartment housing at rental rates within
twenty percent (20%) of the Project’s projected average monthly rent per square
foot shall constitute a development or use that competes with the Project.
Notwithstanding the foregoing, nothing in this Section 3.8 shall prohibit the
General Contractor, Doran Architects or an Affiliate of either providing
construction or architectural services from serving as general contractor,
architect or design-builder, or providing similar services, for a third party
project that may: (i) compete with the Project, or (ii) be detrimental to the
marketing of the Project, provided that such third party shall not include Doran
or any of its Affiliates as members or partners unless the equity ownership of
Doran or any of its Affiliates in such third party totals ten percent (10%) or
less. In the event of a sale, transfer or other disposition of any Restricted
Land during the Restriction Term, Canterbury and Doran each agree to make such
transfer (or to cause their Affiliate, as the case may be, to make such
transfer) subject to the Development Restriction, in the deed or other recorded
instrument of conveyance or transfer, in a manner binding on subsequent owners
of such land. In addition to any remedies available at law, Canterbury and Doran
each shall be entitled to the equitable remedies described in Section 10,19
below in connection with any breach by the other of the covenants in this
Section 3.8.

3.9       Letter(s) of Credit. Doran and Canterbury shall provide any Letters of
Credit required by HUD, if the Project Financing is provided by HUD, to fund the
HUD Operating Deficit Escrow or the HUD Working Capital Escrow, in proportion to
each Member’s Percentage Interest. The same process shall be followed if the
Project Financing is not provided by HUD but any letters of credit are required
in connection with the Project Financing. In lieu of a draw upon any Letter of
Credit, however, the Managing Member shall issue a written cash call to each
Member for such Member’s pro-rata share of the amount that would otherwise be
drawn under a Letter of Credit based on such Member’s Percentage Interest The
Members shall then make Member Construction Loans and/or Operating Deficit Loans
(as the case may be) to the Company in the aggregate amount called, which shall
be evidenced by Loan Notes.

ARTICLE IV

DISTRIBUTIONS AND ALLOCATIONS

4.1       Distributions from Operations.

(a)        Financial Waterfall. The Managing Member, prior to making any
Distributions under Section 4.1(b) or Section 4.1(c) below, and subject to
Section 322C.0405 of the Revised Act, shall apply net cash realized by the
Company from gross rents and other operating revenues after deducting all
operating expenses (other than depreciation, amortization and other non-cash
charges), in accordance with the following order of priority:





19

--------------------------------------------------------------------------------

 

 

 

 

(i)         First, to pay accrued interest due on any Project Financing;

(ii)       Next, to pay principal payments due on any Project Financing;

(iii)      Next, to fully fund an escrow for real estate taxes;

(iv)       Next, to fully fund an escrow for insurance; and

(v)        Finally, to fully fund the Reserve for Replacements,

(b)        Tax Distributions. On or before each February 28 following the close
of each calendar year, the Company shall distribute to the Members in accordance
with their Percentage Interests cash to pay a portion of the federal, state and
local tax liability of the Members in respect of the allocation to them of
Income in excess of Loss pursuant to this Agreement, determined using a marginal
income tax rate determined by the Tax Matters Member (such Distributions being
referred to herein as “Tax Distributions”); subject, in all events to the
Company having sufficient funds available for Tax Distributions after applying
net cash in accordance with Section 4.1(a) above.

(c)        Periodic Distributions. Except for Distributions under Section
4.1(b), any Distributions of available funds, whether from construction cost
savings, net operating income of the Project after applying net cash in
accordance with Section 4.1(a) above, net proceeds from refinancing, or from
other sources, shall be made by the Company on an annual basis, unless otherwise
agreed by a Super-Majority in Interest of the Members, to the Members in the
following order of priority:

(i)         First, to pay accrued interest due on Default Member Loans, if any,
with Default Member Loans made most recently in time having priority over older
Default Member Loans;

(ii)       Next, to pay principal payments due on Default Member Loans, if any,
with Default Member Loans made most recently in time having priority over older
Default Member Loans;

(iii)      Next, to pay accrued interest due on Operating Deficit Loans;

(iv)       Next, to pay principal payments due on Operating Deficit Loans;

(v)        Next, to pay accrued interest due on Member Construction Loans;

(vi)       Next, to pay principal payments due on Member Construction Loans;

(vii)     Finally, the remainder to the Members in accordance with their
Percentage Interests.

4.2       Liquidation Distributions. Notwithstanding Section 322C.0707 Subd. 2
of the Revised Act, Liquidation Proceeds will be distributed in the following
order of priority:





20

--------------------------------------------------------------------------------

 

 

 

 

(a)        First, to discharge the Company’s obligations to creditors and other
third parties, including-all indebtedness for Project Financing, in accordance
with the terms of such obligations, as set forth in Section 322C.0707 Subd. 1 of
the Revised Act.

(b)        Next, to discharge the Company’s obligations to creditors who are
Members, including to Members for Default Member Loans, Operating Deficit Loans
and Member Construction Loans, as set forth in Section 322C.0707 Subd.1 of the
Revised Act, consistent with the priority set forth in Section 4.1(c) above. In
the event that any Default Member Loan is not fully paid to a non-Defaulting
Member under this Section 4.2(b), the non-Defaulting Member shall be entitled to
collect the unpaid balance directly from the Defaulting Member.

(c)        Finally, the remainder to the Members in accordance with their
respective Percentage Interests.

4.3       Income, Losses and Distributive Shares of Tax Items. The Company’s
Income or Loss, as the case may be, for each fiscal year of the Company, as
determined in accordance with such method of accounting as may be adopted for
the Company pursuant to ARTICLE VI, will be allocated to the Members for both
financial accounting and income tax purposes as set forth in this ARTICLE IV,
except as otherwise provided for herein or unless all Members agree otherwise.

4.4       Allocation of Income and Loss. Income or Loss for each fiscal year
will be allocated among the Members in accordance with their Percentage
Interests. To the extent there is any change in the respective Percentage
Interests of the Members during the year, Income and Loss will be allocated
among the pre-adjustment and post-adjustment periods as provided in Section
4.5(k).

4.5       Special Rules. Notwithstanding the foregoing allocation provisions of
ARTICLE IV, the following special rules apply:

(a)        Tax Allocations; § 704(c) and Revaluation Allocations. Other than as
provided in this Section 4.5(a), items of Income and Loss determined for income
tax purposes shall be allocated, to the extent possible and except as otherwise
provided herein, in the same proportions as corresponding items that enter into
the calculation of Income and Loss. In accordance with Code § 704(c) and the
Treasury Regulations thereunder, Income and Loss with respect to any property
contributed to the capital of the Company will, solely for tax purposes, be
allocated among the Members so as to take account of any variation between the
adjusted basis of such Property to the Company for federal income tax purposes
and its Fair Value at the time of contribution. Similarly, in the event of a
Revaluation, subsequent allocations of Income and Loss with respect to such
Property will take account of any variation between the adjusted basis of such
Property to the Company for federal income tax purposes and its Fair Value
immediately after the adjustment in the same manner as under Code § 704(c) and
the Treasury Regulations thereunder. Allocations pursuant to this Section 4.5(a)
are solely for income tax purposes and will not affect, or in any way be taken
into account in computing, for book purposes, any Member’s Capital Account or
share of Income or Loss, pursuant to any provision of this Agreement.
Notwithstanding the foregoing, all tax allocations required by this Section
4.5(a) will be made using the “traditional method” per Code § 704(c) unless
otherwise approved by Canterbury and Doran.





21

--------------------------------------------------------------------------------

 

 

 

 

(b)        Minimum Gain Chargeback. Notwithstanding any other provision of this
ARTICLE IV, if there is a net decrease in Company Minimum Gain during a Company
taxable year, each Member will be allocated items of income and gain for such
year (and, if necessary, for subsequent years) in an amount equal to that
Member’s share of the net decrease in Company Minimum Gain during such year
(hereinafter referred to as the “Minimum Gain Chargeback Requirement”). A
Member’s share of the net decrease in Company Minimum Gain is the amount of the
total decrease multiplied by the Member’s percentage sham of the Company Minimum
Gain at the end of the immediately preceding taxable year. A Member is not
subject to the Minimum Gain Chargeback Requirement to the extent (i) the
Member’s share of the net decrease in Company Minimum Gain is caused by a
guarantee, refinancing or other change in the debt instrument causing it to
become partially or wholly recourse debt or a Member Nonrecourse Debt, and the
Member bears the economic risk of loss for the newly guaranteed, refinanced or
otherwise changed liability; (ii) the Member contributes capital to the Company
that is used to repay the Nonrecourse Debt and the Member’s share of the net
decrease in Company Minimum Gain results from the repayment; or (iii) the
Minimum Gain Chargeback Requirement would cause a distortion and the
Commissioner of the Internal Revenue Service waives such requirement. A Member’s
share of Company Minimum Gain will be computed in accordance with Treasury
Regulation § 1.704-2(g) and as of the end of any Company taxable year will
equal; (1) the sum of the Nonrecourse Deductions allocated to that Member up to
that time and the Distributions made to that Member up to that time of proceeds
of a Nonrecourse Debt allocable to an increase of Company Minimum Gain, minus
(2) the sum of that Member’s aggregate share of net decrease in Company Minimum
Gain plus that Member’s aggregate share of decreases resulting from Revaluation
of any Property subject to Nonrecourse Debts. In addition, a Member’s share of
Company Minimum Gain will be adjusted for the conversion of recourse and Member
Nonrecourse Debts into Nonrecourse Debts in accordance with Treasury Regulation
§ 1.704-2(g)(3). In computing the above, amounts allocated or distributed to the
Member’s predecessor in interest will be taken into account. Allocations shall
be determined in accordance with Treasury Regulation § 1.704-2(j).

(c)        Member Minimum Gain Chargeback. Notwithstanding any other provision
of this ARTICLE IV other than Section 4.5(b) if there is a net decrease in
Member Minimum Gain during a Company taxable year, each Member who has a share
of the Member Minimum Gain (determined under Treasury Regulation § 1.704-2(i)(5)
as of the beginning of the year) will be allocated items of income and gain for
such year (and, if necessary, for subsequent years) equal to that Member’s share
of the net decrease in Member Minimum Gain. In accordance with Treasury
Regulation § 1.704-2(i)(4), a Member is not subject to this Member Minimum Gain
Chargeback requirement to the extent the net decrease in Member Minimum Gain
arises because the liability ceases to be Member Nonrecourse Debt due to a
conversion, refinancing or other change in the debt instrument that causes it to
be partially or wholly a Nonrecourse Debt. The amount that would otherwise be
subject to the Member Minimum Gain Chargeback requirement is added to the
Members share of Company Minimum Gain.

(d)        Qualified Income Offset. If any Member unexpectedly receives an
adjustment, allocation or distribution described in Treasury Regulation §
1.704-1(b)(2)(ii)(d)(4), (5) or (6), that causes or increases such Member’s
Adjusted Capital Account Deficit, items of Company income and gain will be
specially allocated to such Member in an amount and manner sufficient to
eliminate such Adjusted Capital Account Deficit as quickly as possible, provided
that an allocation under this Section 4.5(d) may be made if and only to the
extent such Member would





22

--------------------------------------------------------------------------------

 

 

 

 

have an Adjusted Capital Account Deficit after all other allocations under this
ARTICLE IV have been made.

(e)        Nonrecourse Deductions. Nonrecourse Deductions for any fiscal year or
other period will be allocated to the Members in proportion to their Percentage
Interests.

(f)        Member Nonrecourse Deductions. Any Member Nonrecourse Deductions will
be allocated to the Member who bears the risk of loss with respect to the loan
to which such Member Nonrecourse Deductions are attributable in accordance with
Treasury Regulation § 1.704-2(i).

(g)        Curative Allocations. Any special allocations of items of Income or
Loss pursuant to Sections 4.5(b), (c), (d). (e) and (f) will be taken into
account in computing subsequent allocations of income and gain pursuant to this
ARTICLE IV, so that the net amount of any items so allocated and all other items
allocated to each Member pursuant to this ARTICLE IV are, to the extent
possible, equal to the net amount that would have been allocated to each such
Member pursuant to the provisions of this ARTICLE IV if such adjustments,
allocations or Distributions had not occurred. In addition, allocations pursuant
to this Section 4.5(g) with respect to Nonrecourse Deductions in Section 4.5(e)
and Member Nonrecourse Deductions in Section 4.5(f) will be deferred to the
extent the Managing Member reasonably determines that such allocations are
likely to be offset by subsequent allocations of Company Minimum Gain or Member
Minimum Gain, respectively.

(h)        Loss Allocation Limitation. Notwithstanding the other provisions of
this ARTICLE IV, unless otherwise agreed to by all of the Members, no Member may
be allocated Loss in any taxable year that would cause or increase an Adjusted
Capital Account Deficit as of the end of such taxable year.

(i)         Share of Nonrecourse Liabilities. Solely for purposes of determining
a Member’s proportionate share of the “excess nonrecourse liabilities” of the
Company within the meaning of Treasury Regulation § 1.752-3(a)(3), each Member’s
interest in Company profits is equal to such Member’s respective Percentage
Interest.

(j)         Compliance with Treasury Regulations. The foregoing provisions of
this Section 4.5 are intended to comply with Treasury Regulation § 1.704-1(b),
1.704-2 and 1.752-1 through 1.752-5, and must be interpreted and applied in a
manner consistent with such Treasury Regulation& If it is determined by the
Managing Member that it is prudent or advisable to amend this Agreement in order
comply with such Treasury Regulations, the Managing Member is empowered to amend
or modify this Agreement, notwithstanding any other provision of this Agreement.

(k)        General Allocation Provisions. Except as otherwise provided in this
Agreement, all items that are components of Income or Loss will be divided among
the Members in the same proportions as they share such Income or Loss, as the
case may be, for the year. For purposes of determining the Income, Loss or any
other items for any period, Income, Loss or any such other items will be
determined on a daily, monthly or other basis, as determined by the





23

--------------------------------------------------------------------------------

 

 

 

 

Managing Member using any permissible method under Code § 706 and the Treasury
Regulations thereunder.

4.6       No Priority. Except as may be otherwise expressly provided herein, no
Member has priority over any other Member as to Company Capital, items of Income
and Loss, or Distributions,

4.7       Tax Withholding. Notwithstanding any other provision of this
Agreement, the Tax Matters Member is authorized to take any action that it
determines to be necessary or appropriate to cause the Company to comply with
any withholding requirements established under any federal, state or local tax
law, including withholding on any Distribution to any Member. For all purposes
of this ARTICLE IV, any amount withheld on any Distribution and paid over to the
appropriate governmental body will be treated as if such amount had in fact been
distributed to the Member.

4.8       Reserve for Replacements. The Managing Member shall establish,
maintain and expend funds from a Reserve for Replacements. The Reserve for
Replacements shall be funded from net cash of the Company, in accordance with
the priority set forth in Section 4.1(a) above. Unless otherwise determined by
the Managing Member in its reasonable discretion or as may be required by HUD,
the Reserve for Replacements shall be deemed fully funded at an amount equal to
$300 per residential unit of the Project.

ARTICLE V

MANAGEMENT; WAIVER OF FIDUCIARY DUTIES; INDEMNIFICATION

5.1       Management by the Managing Member. The day-to-day business and affairs
of the Company shall be managed by the Managing Member and, except as expressly
set forth in this Agreement, all matters relating to the activities of the
Company shall be decided exclusively by the Managing Member. The Managing Member
shall be a “manager” as that term is defined in Section 322C.0102 Subd. 13 of
the Revised Act, and the Company shall be a “manager managed limited liability
company” as that term is defined in Section 322C.0102 Subd. 14 of the Revised
Act, During the period prior to Substantial Completion of the Project, the
Managing Member shall keep all Members apprised as needed or upon request on all
material aspects of development and construction of the Project.

5.2       Managing Member Authority. Except as otherwise expressly provided in
this Agreement, the Managing Member or Persons designated by the Managing Member
for such purpose, including Officers and agents authorized by the Managing
Member for such purpose, shall be the only Persons authorized to execute
documents which shall be binding on the Company. To the, fullest extent
permitted by the Revised Act, and notwithstanding Section 322C.0407 Subd. 3(4)
of the Revised Act, the Managing Member shall have the exclusive power to do any
and all acts, statutory or otherwise, with respect to the Company or this
Agreement, which would otherwise be possessed by the Members under the laws of
the State of Minnesota, and the Members, in that capacity, shall have no power
whatsoever with respect to the management of the business activities and affairs
of the Company. The Members shall have no authority to bind the Company and will
have no other right to approve any action or vote on any matter except as set
forth in this Agreement. Except as provided in Sections 5.5 and 5.6 below, the
power and authority granted to the Managing Member hereunder shall include all
those necessary or convenient for the





24

--------------------------------------------------------------------------------

 

 

 

 

furtherance of the purposes of the Company and shall include the power to make
all decisions with regard to the management, operations, assets, financing and
capitalization of the Company, including the power and authority to undertake
and make decisions concerning:

(a)        the sale, development, lease, or other disposition of the Company’s
assets in the ordinary course of business and the purchase, lease, or other
acquisition of assets by the Company in the ordinary course of business;

(b)        the management of the Company’s assets and operations in accordance
with the Annual Budget;

(c)        opening of bank and other deposit accounts and operations thereunder;

(d)        purchasing of insurance, goods, supplies, equipment, materials and
other personal property on market terms;

(e)        executing and delivering all checks, drafts and other orders for the
payment of the Company’s funds and all promissory notes, loans, security
agreements, and other similar documents in accordance with the Annual Budget
(and subject to any approval by the Members as set forth in Section 5.5 below);

(f)        the application of funds in the Reserve for Replacements for the
payment of anticipated Company obligations and desired replacements and repairs
to the Property in accordance with the Annual Budget;

(g)        entering into or modifying contracts (excluding Related Party
Agreements, which shall be approved as set forth in Section 5.5) for the design,
construction, and development of the Project and for the operation, management,
maintenance, repair and rehabilitation of the Project;

(h)        acting as the tax matters partner of the Company for all purposes;

(i)         causing the Company to employ, engage, hire or otherwise secure the
services of such Persons as may be necessary or advisable for the proper
operation of the business of the Company, including properly managers,
construction contractors, development managers, engineers, appraisers,
attorneys, accountants, and real estate and loan brokers, all upon market terms
and consistent with the Construction Services Agreement, the Property Management
Agreement and the Annual Budget, as applicable;

(j)         preparing, executing, acknowledging and filing, recording,
publishing and delivering all instruments or documents necessary or convenient
to effectuate any actions of the Company; and

(k)        controlling any matters affecting the rights and obligations of the
Company including the settlement, compromise, submission to arbitration or any
other form of dispute resolution, or abandonment of, any claim, cause of action,
liability, debt or damages, due or owing to or, from the Company, the
commencement or defense of suits, legal proceedings, administrative proceedings,
arbitration or other forms of dispute resolution, and the representation of the





25

--------------------------------------------------------------------------------

 

 

 

 

Company in all suits or legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the incurring of legal
expense, and the indemnification of any Person against liabilities and
contingencies to the extent permitted by law.

5.3       Certain Required Actions to be Taken by the Managing Member. As
Managing Member of the Company, the Managing Member agrees to cause the Company
or its Affiliates to undertake the following to the extent that the Company has
sufficient funds therefor:

(a)        causing the Company to enter into the Architect Contract, the
Construction Services Agreement and the Property Management Agreement, following
approval as set forth in Section 5.5;

(b)        causing the Company or its Affiliates to engage such architects,
engineers and consultants as necessary or required for the design, development,
financing, construction and operation of the Project, any of which may be
Affiliates or employees of the Managing Member or its Affiliates, if so provided
in any Architect Contract, Construction Services Agreement or Property
Management Agreement;

(c)        causing the Company to enter into Project Financing, and any other
borrowing and related documents, upon approval as set forth in Section 5.5;

(d)        protecting and preserving the titles and interests of the Company
with respect to the Property;

(e)        keeping all books of account and other records of the Company in
accordance with the terms of this Agreement;

(f)        exercising any and all rights of the “Owner” under the Architect
Contract, the Construction Services Agreement and the Property Management
Agreement and ensuring the overall performance of the other parties under such
agreements to the benefit of the Company and its Affiliates, carrying out the
responsibilities of the Company or its Affiliates under such agreements;

(g)        complying in all material respects with all laws, ordinances, orders,
rules, regulations and other requirements of all federal, state, local,
provincial, territorial and foreign governments, courts, departments,
commissions, boards and officers applicable to the Company, its Affiliates or
the Project;

(h)        receiving, managing, reserving, paying and distributing operating
income of the Company, in each case as provided in this Agreement;

(i)         paying operating expenses, debt service on all indebtedness of the
Company, including required escrows, if any, and all other current debts and
obligations of the Company;

(j)         maintaining proper funding of the Reserve for Replacements
consistent with Section 4.8 above; and





26

--------------------------------------------------------------------------------

 

 

 

 

(k)        obtaining and maintaining, in the name of the Company as may be
required by applicable law, such licenses, permits and other governmental
authorizations as are necessary for the lawful conduct of the business of the
Company.

5.4       Actions not Delegable by Managing Member. Notwithstanding the
foregoing, the Managing Member is authorized to delegate any of its powers in
its sole judgment to Officers or other agents of the Company, except that the
following duties may not be delegated to any agent or Officer of the Company:

(a)        the sale or acquisition of any real property; and

(b)        the compromising, arbitrating, adjusting or litigating of claims in
favor of or against the Company or its Affiliates.

5.5       Certain Actions Requiring Super-Majority Consent. Notwithstanding the
provisions of Sections 5.2 and 5.3 above, the Managing Member shall not, without
the affirmative consent of Members with voting rights who, together with the
Managing Member, hold a Super-Majority in Interest of the Members, take, or
cause the Company or its Affiliates to take, any of the following actions:

(a)        approval of or amendment to any Project Financing or refinancing;

(b)        any material amendment to the Preliminary Development Budget for the
Project prior to adoption of the Final Development Budget and, unless the
affirmative unanimous consent of all Members with voting rights is required by
Section 5.6 below, adoption of the Final Development Budget;

(c)        approval of or material amendment to the Company’s Annual Budget;

(d)        negotiation and execution of any agreement with the City for
development of the Project, including entitlements and any applicable tax
increment financing, including any amendments and any request to the City for a
change in the approved use of the Project Land;

(e)        approval of the Architect Contract, including any amendments;

(f)        approval of the Construction Services Agreement, including any
amendments;

(g)        approval of the Property Management Agreement, including any
amendments;

(h)        approval of any Related Party Agreement other than the Architect
Contract, the Construction Services Agreement or the Property Management
Agreement discussed in Sections 5.5(e)-(g) above, including any amendments
thereto;

(i)         change orders for (X) any scope of work on the Project in excess of
[*] individually or [*] in the aggregate, or (Y) any material change in the
Contract Time required by the Construction Services Agreement;





27

--------------------------------------------------------------------------------

 

 

 

 

(j)         sale, lease, exchange or other disposition of the Project or any
portion of the Project;

(k)        capital improvements to any Company Property in excess of $100,000;

(l)         admission of any Person to the Company as a Member except in
accordance with the provisions of ARTICLE VIII;

(m)       any election by the Company under the BBA, as described in Section 7.4
below;

(n)        approval of the Drainage and Ponding Easement and the Common Area
REOA as well as any amendments to either; or

(o)        determination as to whether a Development Fee shall be payable to the
Members and if so the total dollar amount of such Development Fee.

5.6       Certain Actions Requiring Unanimous Consent. Notwithstanding the
provisions of Sections 5.2 and 5.3 above, the Managing Member shall not, without
the unanimous affirmative consent of all Members with voting rights, take, or
cause the Company or its Affiliates to take, any of the following actions:

(a)        adoption of the Final Development Budget (subject to the special
provision below in this Section 5.6);

(b)        acquisition or investment by the Company in any other business or
entity, including formation of joint ventures;

(c)        amendment of this Agreement;

(d)        dissolution of the Company;

(e)        approval of a merger, conversion, or domestication under Sections
322C.1001 to 322C.1015 of the Revised Act;

(f)        causing the Company to not perform its obligations under any contract
or other agreement entered into by the Company with a Person that is not a
Member or an Affiliate of a Member, including to not pay debt or other
obligations of the Company to any such third party, based on a good faith
determination that such nonperformance is in the best interest of the Company;
provided, however, that the Managing Member may take action unilaterally with
respect to the foregoing if the matter in controversy is less than $100,000; or

(g)        taking of any action otherwise expressly prohibited by this
Agreement.

Notwithstanding Section 5.6(a) above, if grand total in the Final Development
Budget does not vary by more than five percent (5,0%) from the grand total in
the Preliminary Development Budget attached as Exhibit B to this Agreement, then
the Final Development





28

--------------------------------------------------------------------------------

 

 

 

 

Budget shall be adopted pursuant to Section 5.5(b) above and shall not require
the unanimous affirmative consent of all Members with voting rights.

Notwithstanding Section 5.6(c) above, Canterbury shall not unreasonably withhold
its consent to any amendment of this Agreement proposed by the Managing Member
if such amendment is needed to comply with the requirements of Project
Financing, so long as such amendment does not materially expand the liability
exposure of Canterbury or materially reduce the rights and benefits of
Canterbury as a Member of the Company.

5.7       Certain Canterbury Rights. Any Change Order that would increase the
Cost of the Work (as both terms will be defined in the Construction Services
Agreement) by more than [*] shall require the affirmative written approval of
Canterbury, which approval shall be granted or denied within three (3) business
days of the receipt by Canterbury from Doran of a copy of the Change Order, and
shall not be unreasonably denied, Failure by Canterbury to grant or deny
approval within said three (3) business day period shall be deemed an approval
of such Change Order. Notwithstanding anything to the contrary in this
Agreement, Canterbury shall have the right to claim, on behalf of the Company or
its Affiliates, that an event of default has occurred with respect to any
Architect Contract, Construction Services Agreement or Property Management
Agreement, and any other contract between the Company and Doran or any Affiliate
of Doran. Doran and its applicable Affiliates reserve all rights, claims and
defenses in connection with any such claim of default.

5.8       Annual Budget. For so long as the Property Management Agreement is in
effect, an annual budget reflecting estimated profit and loss of the Company for
the ensuing operating year shall be prepared by the Doran Management in
accordance with the terms of the Property Management Agreement (the “Annual
Budget”). If at any time the Property Management Agreement is not in effect, the
Managing Member shall submit to the Company, at least thirty (30) days before
the first day of each fiscal year, an Annual Budget that includes an estimated
profit and loss statement for the ensuing operating year, a schedule of rents,
budget estimates in detail for repairs, maintenance, replacements, and capital
expenditures for such ensuing year, and a projection of anticipated net cash
available for Distributions.

5.9       Replacement of Managing Member. Notwithstanding Section 322C.0407
Subd. 3(5) of the Revised Act, the Managing Member shall serve until such time
as it voluntarily resigns or is removed for Cause by the other Member or
Members. As used in this Agreement, “Cause” means any material breach by the
Managing Member of this Agreement, or fraud, gross misconduct, neglect of duties
or commission of illegal activities that would subject the Managing Member to
statutory disqualification if such events were adjudicated by a court of law and
finally found against the Managing Member.

5.10     Delegation of Authority; Officers. Subject to Section 5.4 of this
Agreement, the Managing Member shall have the authority to delegate to any
Person all or any of its powers pursuant to this. Agreement. Any delegation may
be revoked at any time by the Managing Member. The Company may have the Officers
set forth in this Section 5.10, which will include one or more persons appointed
by the Managing Member exercising the functions of the offices set forth herein.
Any number of Officer positions may be held by the same person. Officers shall
not be “managers” of the Company as that term is used in the Revised Act, and
will only have the





29

--------------------------------------------------------------------------------

 

 

 

 

powers expressly delegated to them by the Managing Member. The following
Officers shall have the following powers:

(a)        President. Unless provided otherwise by a resolution adopted by the
Managing Member, the President will: (i) have general active management of the
day-to-day business of the Company; (ii) preside at meetings of the Members;
(iii) see that all orders and resolutions of the Managing Member are carried
into effect; (iv) have authority to sign and deliver in the name of the Company
any deeds, mortgages, bonds, contracts, or other instruments pertaining to the
business of the Company, except in cases in which the authority to sign and
deliver is required by law to be exercised by another person or is expressly
delegated by this Agreement or the Managing Member to some other Officer or
agent of the Company; (v) maintain records of and certify proceedings of the
Members; and (vi) perform such other duties as may from time to time be
prescribed by the Managing Member.

(b)        Treasurer. Unless provided otherwise by a resolution adopted by the
Managing Member, the Treasurer will: (i) keep accurate financial records for the
Company; (ii) deposit all monies, drafts, and checks in the name of and to the
credit of the Company in such banks and depositories as the Managing Member may
designate from time to time; (iii) endorse for deposit all notes, checks, and
drafts received by the Company as ordered by the Managing Member, making proper
vouchers therefore; (iv) disburse Company funds and issue checks and drafts in
the name of the Company as ordered by the Managing Member; (v) render to the
President and the Managing Member, whenever requested, an account of all such
Officer’s transactions as Treasurer and of the financial condition of the
Company; and (vi) perform such other duties as may be prescribed by the Managing
Member or the President from time to time.

(c)        Vice Presidents. The Vice President, if any, or Vice Presidents in
case them be more than one, will have such powers and perform such duties as the
President or the Managing Member may prescribe from time to time. In the absence
of the President or in the event of the President’s death, inability, or refusal
to act, the Vice President, or in the event there be more than one Vice
President, the Vice Presidents in the order designated by the Managing Member,
or, in the absence of any designation, in the order of their seniority, will
perform the duties of the President, and, when so acting, will have all the
powers of and be subject to all of the restrictions upon the President.

(d)        Secretary. The Secretary will attend all meetings of the Members and
will maintain records of, and whenever necessary, certify all proceedings of the
Members. The Secretary will: (i) keep the required records of the Company, when
so directed by the Managing Member or other person or persons authorized to call
such meetings; (ii) give or cause to be given notice of meetings of the Members;
and (iii) perform such other duties and have such other powers as the President
or the Managing Member may prescribe from time to time.

(e)        Delegation. Unless prohibited by a resolution adopted by the Managing
Member or Section 5.4 hereinabove, an Officer elected or appointed by the
Managing Member may delegate in writing some or all of the duties and powers of
such person’s office to other persons.





30

--------------------------------------------------------------------------------

 

 

 

 

(f)        Term of Office. Each Officer will hold office until a successor has
been appointed by the Managing Member, or until such Officer’s prior death,
resignation, or removal from office.

(g)        Removal and Vacancies. Any Officer or agent elected or appointed by
the Managing Member may hold office at the pleasure of the Managing Member and
may be removed, with or without cause, at any time, by the Managing Member,
subject to the terms of this Agreement. Any vacancy in an office of the Company
will be filled by action of the Managing Member.

(h)        No Compensation. Officers, if any, will not be compensated for their
services as such unless otherwise unanimously agreed to by the Members.

5.11     No Employment Rights. This Agreement does not, and is not intended to,
confer upon any Officer any rights with respect to employment by the Company,
and nothing herein should be construed to have created any employment agreement
between the Company and any Officer.

5.12     Duty of Care of the Managing Member and Officers. Subject to the
business judgment rule, the duty of care of the Managing Member or an Officer in
the conduct of the Company’s activities is to act with the care that a person in
a like position would reasonably exercise under similar circumstances and in a
manner the Managing Member or Officer reasonably believes to be in the best
interests of the Company. In discharging this duty, the Managing Member or
Officer may rely in good faith on opinions, reports, statements, or other
information provided by another Person that the Managing Member or Officer
reasonably believes is a competent and reliable source for the information With
respect to the duty of care set forth in this Section 5.12, in accordance with
Section 322C.0110 Subd. 7 of the Revised Act, no Managing Member or Officer of
the Company shall be liable for any money damages to the Company or to any
Member, unless the Managing Member or Officer has engaged in intentional
misconduct or a knowing violation of the law. THE MEMBERS AGREE THAT THIS
SECTION 5.12 IS NOT MANIFESTLY UNREASONABLE.

5.13     Duty of Loyalty. The Members have formed the Company and entered into
this Agreement and become Members with the full knowledge and awareness that the
Managing Member controls, and has a significant financial interest in, its
Affiliates. Knowing this, and notwithstanding anything to the contrary in
Section 322C.0409 Subd. 2 or 7 of the Revised Act, the Members acknowledge and
agree as follows:

(a)        Other Business Ventures. Except as set forth in Section 3.8 of this
Agreement, each of the Members and their Affiliates, including the Managing
Member, may at any time and from time to time engage in and possess interests in
other business ventures of any and every type and description, including the
development, construction, ownership, operation, financing, and management of
residential apartment projects (including projects that might compete with the
Project), independently or with others, and neither the Company nor any Member
shall by virtue of this Agreement have any right, title or interest in or to
such independent ventures.





31

--------------------------------------------------------------------------------

 

 

 

 

(b)        Dealings with the Company; Company Opportunities. Except as set forth
in Section 3.8 of this Agreement, the Members have no expectation that (i) the
Managing Member or any other Member will be prohibited, by virtue of the
Member’s status as a member of the Company, from pursuing or engaging in any
activities and (ii) the Managing Member or any other Member will be obligated to
inform the Company or any Member of any such opportunity, relationship or
investment (a “Company Opportunity”) or to present to the Company any Company
Opportunity. Further, the Company hereby renounces any interest in any Company
Opportunity and any expectancy that any Company Opportunity will be offered to
it.

THE MEMBERS AGREE THAT THIS SECTION 5.13 IS NOT MANIFESTLY UNREASONABLE.

5.14     Prescribing Standards of Good Faith and Fair Dealing. The Managing
Member and the other Members shall exercise their rights and discharge their
duties under this Agreement and the Revised Act in a manner consistent with the
contractual obligation of good faith and fair dealing, including by acting in a
manner, in light of this Agreement, that is honest, fah and reasonable. Any
right exercised or duty discharged by the Managing Member or any other Member
pursuant to the written advice of the Company’s attorneys, accountants,
investment bankers, appraisers or other professional advisors shall be deemed to
satisfy such contractual obligation. No Member owes a fiduciary duty to the
Company or other Members by reason of being a Member.

5.15     No Personal Liability — Managing Member and Officers. Except as
otherwise provided by applicable law or as expressly set forth in this
Agreement, the debts, obligations, or other liabilities of the Company, whether
arising in contract, tort or otherwise (a) are solely the debts, obligations or
other liabilities of the Company, and (b) do not become the debts, obligations
or other liabilities of a Managing Member or an Officer solely by reason of such
Managing Member acting as a manager or of such Officer acting as an officer;
provided that any repeal of this provision as a matter of law or any
modification of this subpart by the Members shall be prospective only, and shall
not adversely affect any limitation on the personal liability of the Managing
Member or any Officer existing at the time of such repeal or modification.

5.16     Execution of Documents Filed with Minnesota. The Managing Member and
any Officer authorized by the Managing Member is authorized to execute and file
with the Minnesota Secretary of State any document permitted or required by the
Revised Act. Such documents may be executed and filed only after the Members (to
the extent required by this Agreement or the Revised Act) have approved or
consented to such action in the manner provided herein.

5.17     Indemnification; Covered Persons; Limitation of Liability.

(a)        Conduct of Covered Persons. A Covered Person shall be deemed to have
acted in “good faith” within the meaning of the Revised Act if such Person acted
in reliance upon the records of the Company and upon such information, opinions,
reports or statements (including financial statements and information, opinions,
reports or statements as to the value or amount of the assets, liabilities,
Income or Losses of the Company or any facts pertinent to the existence and
amount of assets from which Distributions might properly be paid) of the
following Persons or groups: (i) another Member; (ii) one or more Officers or
employees of the Company; (iii) any attorney, independent accountant, appraiser
or other expert or professional employed or engaged





32

--------------------------------------------------------------------------------

 

 

 

 

by or on behalf of the Company; or (iv) any other Person selected in good faith
by or on behalf of the Company, in each case as to matters that such relying
Person reasonably believes to be within such other Person’s professional or
expert competence.

(b)        Limitation. In accordance with Section 322C.0110 Subd. 7 of the
Revised Act, no Person will be liable to the Company or its Members for any
loss, damage, liability, or expense on account of any action taken or omitted to
be taken by such Person as a Managing Member or Member, other than for: (i)
breach of the duty of loyalty in contravention of this Agreement; (ii) a
financial benefit received by the Member or Managing Member to which the Member
or Managing Member is not entitled; (iii) a breach of a duty under Section
322C.0406 of the Revised Act; (iv) intentional infliction of harm on the Company
or a Member; or (v) an intentional violation of criminal law. If the Revised Act
is hereafter amended to authorize the further elimination or limitation of the
liability of the Managing Member then, without requiring any action by the
Members, the liability of the Managing Member shall be further limited to the
fullest extent permitted by the amended Revised Act Any repeal of this provision
as a matter of law or any modification of this subpart by the Members shall be
prospective only, and shall not adversely affect any limitation on the personal
liability of the Managing Member existing at the time of such repeal or
modification.

(c)        Additional Limitation on Indemnification. Except as otherwise
determined by the Managing Member, the Company shall not be required to
indemnify a Person or advance expenses in connection with a proceeding (or part
thereof) covered by Section 322C.0408 of the Revised Act if such proceeding (or
part thereof) was commenced by such Person.

(d)        Right to Indemnification and Advancement. The Company shall indemnify
and advance expenses to the Managing Member, the Officers and other Persons
acting in their “official capacity” (as defined in Section 322C.0408 of the
Revised Act) with respect to “proceedings” (as defined in Section 322C.0408 of
the Revised Act) to the fullest extent required by Section 322C.0408 of the
Revised Act for actions thereafter.

(e)        Indemnity from Former Members. To the extent that a portion of the
tax liabilities imposed under Code Section 6225 as amended by the BBA relates to
a former Member, the Managing Member may require a former Member to indemnify
the Company for such former Member’s allocable portion of such tax adjustment.
Each Member acknowledges that, notwithstanding the Transfer of all or any
portion of its Interest, it may remain liable for tax liabilities with respect
to its allocable share of income and gain of the Company for the Company’s
taxable years (or portions thereof) prior to such Transfer or redemption, as
applicable.

ARTICLE VI

MEMBERS AND MEETINGS OF THE MEMBERS

6.1       Meetings of Members; Place of Meetings. Except as provided in Section
6.4, all decisions of the Members will be made at a meeting duly held in
accordance with this ARTICLE VI. Meetings of the Members may be held for any
purpose or purposes, unless otherwise prohibited by law or by the Articles, and
may be called by the Managing Member or Members holding not less than twenty
percent (20%) of the Percentage Interests. Meetings of the Members may be held
either in person or by means of telephone or video conference or other





33

--------------------------------------------------------------------------------

 

 

 

 

communications device that permits all Members participating in the meeting to
hear, each other, at the principal office of the Company or, if called by the
Managing Member, at such other place, within or outside the State of Minnesota,
as is designated from time to time by the Members and stated in the notice of
the meeting or in a duly executed waiver of the notice thereof During the period
of construction of the Project, meetings of the Members may be scheduled and
held monthly (in addition to, and not in lieu of, any construction meetings), or
on such other schedule as the Members may mutually agree upon.

6.2       Quorum. The presence, in person or by proxy, of a Majority in Interest
constitutes a quorum for the transaction of business by the Members. If less
than a Majority in Interest is represented at a meeting, a majority of the
Interests so represented may adjourn the meeting to a specified date not longer
than ninety (90) days after such adjournment, without further notice. At such
adjourned meeting at which a quorum is present or represented by proxy, any
business may be transacted that might have been transacted at the meeting as
originally noticed. The Members present at a duly convened meeting may continue
to transact business until adjournment, notwithstanding the withdrawal of
Members such that the remaining Members constitute less than a quorum. At any
time, if there is no Person with the right to vote or to participate in the
management of the business and affairs of the Company with respect to a
particular Interest, then the Percentage Interest represented by such Interest
will be disregarded for the purposes of determining whether a quorum is present
at a meeting of Members and the requisite Percentage Interest necessary for a
valid decision of the Members has been obtained.

6.3       Proxies. At any meeting or the Members, every Member having the right
to vote at the meeting will be entitled to vote in person or by proxy appointed
by an instrument in writing signed by such Member and bearing a date not more
than three years prior to such meeting.

6.4       Action Without Meeting. Any action required or permitted to be taken
at any meeting of the Members of the Company may be taken without a meeting if
the action is evidenced by one or more written consents setting forth the action
to be taken and signed by all Members.

6.5       Notice of Meetings. Notice stating the place, day, hour and the
purpose for which a meeting of the Members is called must be given, not less
than five (5) business days nor more than sixty (60) days before the date of the
meeting, by or at the direction of the Managing Member or Members calling the
meeting, to each Member entitled to vote at such meeting. A Member’s attendance
at a meeting:

(a)        waives objection to lack of notice or defective notice of the
meeting, unless such Member, at the beginning of the meeting, objects to holding
the meeting or transacting business at the meeting; and

(b)        waives objection to consideration of a particular matter at the
meeting that is not within the purpose or purposes described in the notice of
meeting, unless such Member objects to considering the matter when it is
presented.

6.6       Waiver of Notice. When any notice is required to be given to any
Member of the Company hereunder, a waiver thereof in writing signed by the
Member entitled to such notice, whether before, at, or after the time stated
therein, is equivalent to the giving of such notice.





34

--------------------------------------------------------------------------------

 

 

 

 

6.7       Voting by Entity Members. In the case of a Member that is a
corporation, its Interest may be voted by such officer, agent or proxy as the
bylaws of such corporation may prescribe, or, in the absence of such provision,
as the board of directors of such corporation may determine. In the case of a
Member that is a general or limited partnership, its Interest may be voted, in
person or by proxy, by such Person as is designated by such Member. In the case
of a Member that is another limited liability company, its Interest may be
voted, in person or by proxy, by such Person as is designated by the operating
agreement, bylaws or limited liability company agreement of such other limited
liability company, or, in the absence of such designation, by such Person as is
designated by the limited liability company.

6.8       Voting Requirement.

(a)        Notwithstanding anything to the contrary in the Revised Act, and
solely to the extent authorized in this Agreement, each Member whose voting
rights have not been suspended under Section 3.7(c) above has the right to vote
in proportion to such Member’s Percentage Interest. Except as otherwise
expressly provided in this Agreement, the affirmative vote of a Majority in
Interest is required for a valid decision of the Members. Except as expressly
set forth herein (including the items set forth in Section 5.5), this standard
represents the voting power required to take action at a duly called meeting
pursuant to Section 322C.0407 Subd. 5 of the Revised Act.

(b)        The affirmative vote of all Members is required to change of the
status of the Company from a manager-managed limited liability company to a
board-managed limited liability company or a member-managed limited liability
company (in each case, as those terms are defined in Section 322C.0102 of the
Revised Act).

(c)        At any time that a Member does not have the right to vote or to
participate in the management of the business and affairs of the Company with
respect to the Interest held by such Member, then the Percentage Interest
represented by such Interest will be disregarded in determining whether the
requisite percentage necessary for a valid decision of the Members has been
obtained, with the effect that such Interest will be treated as if such Interest
had not been issued and the requisite percentage necessary for a valid decision
will be applied against the remaining Percentage Interests.

6.9       Minutes of Meetings and Record of Other Actions. The Company will keep
at its principal office minutes of all meetings of the Members and a record of
all actions taken by the Members without a meeting.

6.10     No Personal Liability - Members. Except as otherwise provided by
applicable law or as expressly set forth in this Agreement, the debts,
obligations, or other liabilities of the Company, whether arising in contract,
tort or otherwise (a) are solely the debts, obligations or other liabilities of
the Company, and (b) do not become the debts, obligations or other liabilities
of a Member solely by mason of such Member acting as a member; provided that any
repeal of this provision as a matter of law or any modification of this subpart
shall be prospective only, and shall not adversely affect any limitation on the
personal liability of any Member existing at the time of such repeal or
modification.





35

--------------------------------------------------------------------------------

 

 

 

 

6.11     Change of Control of Members.

(a)        Doran represents and warrants that Kelly J. Doran, directly or
indirectly (including as the grantor, trustee, or primary income beneficiary of
any trust), currently owns greater than [*] of the issued and outstanding voting
equity interests of Doran and agrees that, except as provided below, [*] direct
or indirect ownership of the issued and outstanding voting equity interests of
Doran shall not equal [*] or less without the prior written consent of all
Members. The foregoing restriction shall not apply to transfers of ownership of
the issued and outstanding voting equity interests of Doran (i) under any will
or applicable law of descent, (ii) among any of the holders of ownership
interests in Doran that were holders of ownership interests in Doran on the
Effective Date, (iii) to any child, spouse (or former spouse in connection with
a marital dissolution proceeding), sibling, or grandchild of the holders of
ownership interests in Doran as of the Effective Date (collectively, the
“Permitted Family Members”), or (iv) to trusts, limited liability companies or
partnerships in which Permitted Family Members are the sole beneficial owners
and, in the case of a limited liability company or partnership, such Permitted
Family Members are in control of the applicable entity. [*] shall control Doran
and the day-to-day responsibilities of the Managing Member under this Agreement
unless he is unable to do so as a result of death or incapacity (in which event
his son, Evan J. Doran, is hereby approved to control Doran and the day-to-day
responsibilities of the Managing Member under this Agreement).

(b)        Canterbury represents and warrants that Canterbury Park Holding
Corporation owns greater than [*] of the issued and outstanding voting equity
interests of Canterbury, and agrees that Canterbury Park Holding Corporation’s
ownership of the issued and outstanding voting equity interests of Canterbury
shall not equal [*] or less without the prior written consent of all Members.

6.12     Financial Guarantees. If required pursuant to any so-called “carve out”
events as defined under the Project Financing, the Members agree to, or to cause
their respective Affiliates to, enter into guarantees of the Project Financing
for such “carve-out” events only. Each Member shall reimburse the Company for
any costs, losses, and expenses, including reasonable attorneys’ fees incurred
by the Company as a result of such Member’s breach of any representation,
warranty or obligation of such Member, including relating to any so-called
“carve out” provisions, arising under or related to the Project Financing
(“Reimbursable Losses”). For purposes of clarification, it is intended that the
breaching Member reimburse the Company related to a default by the Company under
the Project Financing as a result of the Member’s breach, such as the cost of
putting any new financing in place and any incremental interest expense under
such new financing. In addition, each Member shall defend, indemnify and hold
harmless the other Member, its Affiliates and their officers, directors,
employees, agents, successors and permitted assigns from and against all
Reimbursable Losses incurred directly by a non-breaching Member. Unless
otherwise agreed to by the Parties, any guarantees provided by a Member or its
respective Affiliates under this Agreement shall not be joint and several but
shall be proportionate to the Percentage Interest in the Company held by the
Member. The Members understand that their officers may be required to provide, a
personal guaranty of the Project Financing for certain “carve-out” events, Each
Member and any other required guarantor shall provide any personal or financial
statements or tax returns required in connection with the Project Financing
within the timeframe requested by any loan documents entered into by or on
behalf of the Company. For the avoidance





36

--------------------------------------------------------------------------------

 

 

 

 

of doubt, completion guarantees are not subject to this Section 6.12 because
completion guarantees are the sole responsibility of the General Contractor.

6.13     Deadlock.

(a)        In the event that the requisite vote, approval, consent or decision
of the Members under this Agreement cannot be obtained (a “Deadlock”), no action
shall be taken and the status quo shall continue in effect if the vote,
approval, consent or decision relates to any proposed: (i) amendment of this
Agreement; (ii) admission of any Person to the Company as a Member except in
accordance with the provisions of ARTICLE VIII; (iii) sale, lease, exchange or
other disposition of the Project; (iv) acquisition or investment in any other
business or entity, including formation of subsidiaries or joint ventures; (v)
dissolution of the Company; (vi) merger, conversion or domestication under
Sections 322C.1001 to 322C.1015 of the Revised Act; (vii) change of the
management status of the Company under Section 6.8(b); or (viii) change of
control of a Member under Section 6.11.

(b)        Except as provided above in Section 6.12(a) above, any Deadlock shall
be resolved by the process described in this Section 6.13(b). The Members agree
to devote their best efforts, in good faith, to resolving the Deadlock. If the
Members cannot resolve the Deadlock within five (5) business days, each Member
shall designate a top executive to participate in a meeting to be called by the
Managing Member to further attempt to resolve the Deadlock. If no resolution is
reached following such a meeting, then subject to the terms of Section 5.12
hereof, the Managing Member’s position on the matter shall control.

ARTICLE VII

ACCOUNTING AND BANK ACCOUNTS

7.1       Fiscal Year. The fiscal year and taxable year of the Company will end
on December 31 of each year, unless a different year-end is required by the
Code.

7.2       Books and Records. At all times during the existence of the Company,
the Company will cause to be maintained full and accurate books of account,
which will reflect all Company transactions and be appropriate and adequate for
the Company’s business. The books and records of the Company will be maintained
at the principal office of the Company. The books and records of the Company
shall be maintained using generally accepted accounting principles.

7.3       Financial Reports. Within forty-five (45) days after the end of each
fiscal year, there will be prepared and delivered to each Member by the Company:

(a)        A balance sheet as of the end of such year and related financial
statements for the year then ended; and

(b)        All information with respect to the Company necessary for the
preparation of the Members’ federal and state income tax returns.

7.4       Tax Returns and Elections; Fax Matters Member. The Company will cause
to be prepared and timely filed all federal, state and local income tax returns
or other returns or statements required by applicable law. The Company will
claim all deductions and make such





37

--------------------------------------------------------------------------------

 

 

 

 

elections for federal or state income tax purposes that the Managing Member
reasonably believes will produce the most favorable tax results for the Members.
Doran is hereby designated as the Company’s Tax Matters Member, to serve with
respect to the Company in the same capacity as a “tax matters partner” as
defined in the Code, and in such capacity is hereby authorized and empowered to
act for and represent the Company and each of the Members before the Internal
Revenue Service in any audit or examination of any Company tax return and before
any court selected by the Managing Member for judicial review of any adjustment
assessed by the Internal Revenue Service. Doran hereby accepts such designation.
The Members specifically acknowledge, without limiting the general applicability
of this Section 7.4, that the Tax Matters Member will not be liable, responsible
or accountable in damages or otherwise to the Company or any Member with respect
to any action taken by it in its capacity as a “Tax Matters Member.”  All
out-of-pocket expenses incurred by the Tax Matters Member in the capacity of Tax
Matters Member will be considered expenses of the Company for which the Tax
Matters Member is entitled to full reimbursement. The Members hereby appoint
Doran as the “partnership representative” of the Company pursuant to Section
6223(a) of the Code, as amended by the Bipartisan Budget Act of 2015 (the
“BBA”), and all references in this Agreement to the Tax Matters Member shall
refer to Doran in its capacity as partnership representative under the BBA. For
any year in which the Company is eligible to make the election in Section
6221(b), as amended by the BBA, to have Subchapter C of Chapter 63 of the Code
not apply to the Company, the Members will have the discretion to cause the
Company to timely make such election. For tax years after December 31, 2017, if
the Company receives a notice of final partnership adjustment, the Managing
Member, after consultation with and upon the advice of the other Member(s), may
elect the application of Code Section 6226, as amended by the BBA, to such
adjustment and if such election is made, the Managing Member will famish each
Member with the statement required by Code Section 6226(a), as amended by the
BBA.

7.5       Section 754 Election. If a distribution of Company assets occurs that
satisfies the provisions of Code § 734 or if a Transfer of an Interest occurs
that satisfies the provisions of Code § 743, upon the determination of the
Member transferring its Interest to a third party, the Company will elect,
pursuant to Code § 754, to adjust the basis of the Property to the extent
allowed by Code § 734 or Code § 743 and will cause such adjustments to be made
and maintained.

7.6       Bank Accounts. All funds of the Company will be deposited in a
separate bank, money market or similar account or accounts approved by the
Managing Member and in the Company’s name. Withdrawals therefrom may be made
only by individuals authorized to do so by the Managing Member.

7.7       Company Information. The Company will provide to the Members, at least
quarterly within thirty (30) days after the end of each quarter, and upon any
other request, all information concerning the Company’s activities, financial
condition, and other circumstances of the Company and the Project.





38

--------------------------------------------------------------------------------

 

 

 

 

ARTICLE VIII

TRANSFERS OF INTERESTS; EVENTS OF WITHDRAWAL; ADDITIONAL MEMBERS

8.1       General Restrictions. Except as expressly provided in this Agreement,
no Member may Transfer all or any part of such Member’s Interest to any other
Person. Any purported Transfer of an Interest in violation of the terms of this
Agreement will be null and void and of no effect. A permitted Transfer will be
effective as of the date specified in the instruments relating thereto. Any
Transferee desiring to make a further Transfer will become subject to all of the
provisions of this ARTICLE VIII to the same extent and in the same manner as any
Member desiring to make any Transfer.

8.2       Permitted Transfers. Each Member (a “Transferor”) may Transfer (but
not substitute the assignee as a Substitute Member in such Member’s place,
except in accordance with Section 8.3), by a written instrument, all or any part
of such Member’s Interest to a Permitted Transferee, provided that the Transfer
would not result in the “termination” of the Company pursuant to Code § 708. Any
assignee of an Interest as allowed by this Section 8.2 who does not become a
Substitute Member as provided in Section 8.3 (a “Transferee”) (i) will not be a
Member and will not have any right to vote as a Member or to participate in the
management of the business and affairs of the Company, such right to vote such
Interest and to participate in the management of the business and affairs of the
Company continuing with the Transferor, and (ii) shall have only those rights
accorded to the transferee of a transferable Interest as set forth in Section
322C.0502 of the Revised Act, The Transferee will, however, be entitled to
Distributions and allocations of the Company, as provided in ARTICLE IV
attributable to the Interest that is the subject of the Transfer to such
Transferee.

8.3       Substitute Members.

(a)        No assignee of all or part of a Member’s Interest will become a
Member in place of the Transform (a “Substitute Member”) unless and until:

(i)         the Transferor has stated such intention in the instrument of
assignment;

(ii)       the Transferee has executed a joinder or other instrument accepting
and adopting the terms and provisions of this Agreement;

(iii)      the Transferor or Transferee has paid all reasonable expenses of the
Company in connection with the admission of the Transferee as a Substitute
Member; and

(iv)       the Transferee is (A) a Permitted Transferee or (B) the Transferee
has acquired the Interest properly pursuant to Section 8.7.

(b)        Upon satisfaction of all of the foregoing conditions with respect to
a Transferee, the Managing Member will cause this Agreement to be duly amended
to reflect the admission of the Transferee as a Substitute Member.





39

--------------------------------------------------------------------------------

 

 

 

 

8.4       Effect of Admission as a Substitute Member. Unless and until admitted
as a Substitute Member pursuant to Section 8.3, a Transferee is not entitled to
exercise any rights of a Member in the Company, including the right to vote,
grant approvals or give consents with respect to such Interest, the right to
require any information or accounting of the Company’s business or the right to
inspect the Company’s books and records, but a Transferee will only be entitled
to receive, to the extent of the Interest transferred to such Transferee, the
Distributions to which the Transferor would be entitled. A Transferee who has
become a Substitute Member has, to the extent of the Interest transferred to
such Transferee, all the rights and powers of the Member for whom such
Transferee is substituted and is subject to the restrictions and liabilities of
a Member under this Agreement. Upon admission of a Transferee as a Substitute
Member, the Transferor will cease to be a Member of the Company to the extent of
such Interest.

8.5       Additional Members and Interests. Additional Members may be admitted
to the Company and additional Interests may be issued with the approval of the
Managing Member and the consent of a Super-Majority in Interest of the Members
in accordance with Section 5.5. Whenever any additional Member is so admitted to
the Company, or any additional Interest is issued, the Percentage Interest of
each Member outstanding immediately prior to such admission or issuance will be
decreased proportionately, as appropriate, to maintain the aggregate Percentage
Interests of the Members at exactly [*]. The Managing Member will cause Schedule
1 to be revised to reflect any adjustment in the Percentage Interests of the
Members in accordance with this Section 8.5, but such revision shall not, by
itself constitute an amendment of this Agreement for purposes of Section 10.9.

8.6       Dissociation. A Member shall not cease to be a Member as a result of
the Bankruptcy of such Member or as a result of any other events specified in
Section 322C.0602 of the Revised Act except for the events set forth in clauses
(11) [merger], (12) [conversion] and (13) [domestication] of Section 322C.0602
of the Revised Act. So long as a Member continues to hold any Interest, such
Member shall not have the ability to withdraw or resign as a Member and any such
withdrawal or resignation or attempted withdrawal or resignation by a Member
prior to the dissolution or winding up of the Company shall be null and void. As
soon as any Person who is a Member ceases to hold any Interest (other than (i) a
Permitted Transfer; or (ii) a charging order in effect under Section 322C.0503
of the Revised Act which has not been foreclosed) such Person shall no longer be
a Member and shall be dissociated.

8.7       Purchase of Interest Upon Involuntary Transfer.

(a)        Involuntarily Transferred Interests. For purposes of this Section
8.7, an “Involuntary Transfer” shall mean any Transfer of all or any part of any
Interest, or any Transfer of title or beneficial ownership in and to a Member’s
Interests by a Member upon; (i) default, foreclosure, forfeiture, court order,
operation of law or otherwise than by a voluntary decision on the part of the
Member; or (ii) any voluntary or involuntary liquidation, Bankruptcy,
dissolution, merger, consolidation, or reorganization, or sale of substantially
all of the assets of a Member, but not including any Permitted Transfer or other
Transfer of Interests by a Member required under the provisions of this
Agreement; or (iii) any “change of control” with respect to a Member, with
“change of control” deemed to have occurred in the event of a Transfer, whether
voluntary or involuntary, if (i) any Person or group of affiliated persons
becomes the beneficial owner, directly or indirectly, of [*] or more of the
outstanding equity interests of such Member,





40

--------------------------------------------------------------------------------

 

 

 

 

or (ii) individuals who currently comprise a majority of the governing body of
such member cease for any reason to constitute at least a majority of such
Member. In the case of an Involuntary Transfer, the other Member or Members
shall have the right to purchase the Interest (or other financial rights and/or
governance rights in and to Company) as set forth in this this Section 8.7
(collectively, “Involuntarily Transferred Interest”).

(b)        Right to Purchase Involuntarily Transferred Interests. Immediately
upon the acquisition of an Involuntarily Transferred Interest by a Transferee
pursuant to an Involuntary Transfer, or immediately upon approval by a Member’s
governing board or equity owners of any liquidation, dissolution or sale of
substantially all of the assets of a Member, the Member whose Involuntarily
Transferred Interest has been acquired and the Transferee, or a duly authorized
officer of a Member, as applicable, shall each give written notice to the other
Member indicating that the Involuntary Transfer has occurred. The notice shall
specify the price and the payment terms and be accompanied by satisfactory
evidence of the acquisition of the Involuntarily Transferred Interest Upon
receipt by the non-selling Member of the written notice from either the Member
whose Involuntarily Transferred Interest has been acquired or the Transferee,
the non-selling Member shall have the right to purchase the Involuntarily
Transferred Interest within 30 days. The purchase price shall be the Book Value
of the Involuntarily Transferred Interest; provided, however, if the Transferee
paid an identified consideration for the Involuntarily Transferred Interest that
is less than the Book Value of such Interest, the purchase price shall be the
purchase price paid by the Transferee, The non-selling Member may assign its
right to purchase the Interest to the Company. If the non-selling Member does
not acquire the Involuntarily Transferred Interest, then any Interest acquired
by a Transferee under the provisions of this Section 8.7 shall remain filly
subject to the provisions of this Agreement; provided, however, that such
Transferee (if not already a Member) shall not become a Member unless such
Transferee otherwise becomes a Substitute Member in accordance with Section 8.3.

8.8       Mandatory Buy-Sell Obligations. So long as Doran and Canterbury are
the only two Members, either Member (the “Electing Member”) may at any time
deliver written notice to the other Member (the “Non-Electing Member”) of the
Electing Member’s intent to sell its Interest and the price at which the
Electing Member is willing to sell its Interest. Following such notice, for a
period of up to thirty (30) days, the Members agree to devote their best
efforts, in good faith, to negotiation of a mutually acceptable purchase by one
Member of the other Member’s Interest in the Company or such other transaction
that accomplishes the objectives of both Members. If such negotiations do not
result in a mutually acceptable purchase or other transaction, then within the
period of ninety (90) days following expiration of the 30-day negotiation
period, the Non-Electing Member shall either; (i) accept the offer to purchase
the Electing Member’s Interest at the stated price, or (ii) sell the Interest of
the Non-Electing Member to the Electing Member at a price that is equivalent to
the stated price of the Electing Member’s Interest but as adjusted to the
Percentage Interest of the Non-Electing Member. Failure by the Non-Electing
Member to make either election within the 90-day period shall be deemed an
election by the Non-Electing Member to sell its Interest Unless otherwise agreed
by the Members, any purchase and sale transaction under this Section 8.8 shall
be closed within 150 days following delivery of the notice by the Electing
Member.





41

--------------------------------------------------------------------------------

 

 

 

 

ARTICLE IX

DISSOLUTION AND TERMINATION

9.1       Events Causing Dissolution.

(a)        Notwithstanding Section 322C.0701 the Company will be dissolved upon
the first to occur of the following events:

(i)         Upon the termination of this Agreement pursuant to Section 2.10
above;

(ii)       upon the sale of the Project;

(iii)      upon the approval of all Members with voting rights; or

(iv)       upon the entry of a decree of judicial dissolution permitted under
Section 3220.0701 of the Revised Act.

(b)        To the full extent permitted by applicable law, the forgoing events
which cause dissolution of the Company shall be the exclusive events which cause
the dissolution of the Company.

9.2       Effect of Dissolution. Except as otherwise provided in this Agreement,
upon the dissolution of the Company, the Managing Member will take such actions
as may be required to wind up, liquidate and terminate the business and affairs
of the Company in accordance with this Agreement and applicable laws. In
connection with such winding up, the Managing Member may liquidate and reduce to
cash (to the extent necessary or appropriate) the assets of the Company as
promptly as is consistent with obtaining fair market value therefor, apply and
distribute the proceeds of such liquidation and any remaining assets in
accordance with the provisions of Section 9.3, and do any and all acts and
things authorized by, and in accordance with, applicable laws for the purpose of
winding up and liquidation.

9.3       Application of Proceeds. Upon dissolution and liquidation of the
Company, the assets of the Company will be applied and distributed in the order
of priority set forth in Section 4.2.

ARTICLE X

MISCELLANEOUS

10.1     Title to the Property. Title to the Property will be held in the name
of the Company. No Member has any ownership interest or rights in the Property,
except indirectly by virtue of such Member’s ownership of an Interest. No Member
has any right to seek or obtain a partition of the Property, nor does any Member
have the right to any specific assets of the Company upon the liquidation of or
any distribution from the Company.

10.2     Nature of Interest in the Company. An Interest is personal property for
all purposes.





42

--------------------------------------------------------------------------------

 

 

 

 

10.3     Organizational Expenses. Each Member will pay such Member’s own
expenses inclined in connection with the review and negotiation of this
Agreement.

10.4     Notices. Any notice, demand, request or other communication (a
“Notice”) required or permitted to be given by this Agreement, the Revised Act
(or Act if prior to the Revised Act Date) to the Company, any Member, or any
other Person will be sufficient if in writing and if hand delivered or mailed by
registered mail, certified mail or express courier to the Company at its
principal office or to a Member or any other Person at the address of such
Member or such other Person as it appears on Schedule 1 next to such Member’s
name or, if updated by the Member by written notice to the Company, in the
records of the Company or sent via email to the email address, if any, of the
recipient as it as it appears on Schedule 1 next to such Member’s name or, if
updated by the Member by written notice to the Company, in the records of the
Company. All Notices that are mailed will be deemed to be given when deposited
in the United States mail, postage prepaid. All Notices that are hand delivered
will be deemed to be given upon delivery. All Notices that are given by e-mail
(with confirmation of transmission) will be deemed given when sent if sent
during normal business hours of the recipient and on the next business day if
sent after normal business hours of the recipient.

10.5     Waiver of Default. No consent or waiver, express or implied, by the
Company or a Member with respect to any breach or default by another Member
hereunder will be deemed or construed to be a consent or waiver with respect to
any other breach or default by such Member of the same provision or any other
provision of this Agreement. Failure on the part of the Company or a Member to
complain of any act or failure to act of another Member or to declare such other
Member in default will not be deemed or constitute a waiver by the Company or
the Member of any rights hereunder.

10.6     No Third Party Rights. None of the provisions in this Agreement are for
the benefit of or enforceable by any third-party, including creditors of the
Company; provided, however, that the Company may enforce any rights granted to
the Company under this Agreement, its Articles or under the Revised Act.

10.7     Entire Agreement. This Agreement, together with the Articles,
constitutes the entire agreement among the Members and supersedes all other
written, oral, or implied agreements, arrangements, and understandings among the
Members or their Affiliates regarding the formation, operation and continuation
of the Company and the relations among and between the Members and the Company,
including without limitation the Term Sheet.

10.8     Complete Statement of Expectations. Each Member represents and warrants
that:

(a)        This Agreement forms a complete statement of the reasonable
expectations of such Member with respect to the formation, operation, and
continuation of the Company and the relations among and between the Members and
the Company, and such Member does not have any such expectations not set forth
in this Agreement.

(b)        This Agreement contains a complete statement of all expectations that
were material to such Member’s decision to become a Member of the Company.





43

--------------------------------------------------------------------------------

 

 

 

 

(c)        This Agreement may not be amended or altered by any oral
representation or implied or implicit conduct or actions.

10.9     Amendments to this Agreement. Except as otherwise provided herein, and
notwithstanding Section 322C.0407 Subd. 3(4)(iv) of the Revised Act, this
Agreement and the Articles may be modified or amended only in accordance with
Section 5.6 above.

10.10   Interpretation. The descriptive headings of the paragraphs of this
Agreement are inserted for convenience only and shall not control or affect the
meaning or construction of any provisions of this. Agreement Words such as
“herein,” “hereinafter,” “hereof” and “hereunder”  when used in reference to
this Agreement, refer to this Agreement as a whole and not merely to a
subdivision in which such words appear, unless the context otherwise requires.
The singular shall include the plural and the masculine gender shall include the
feminine and neuter, and vice versa, unless the context otherwise requires. The
word “including” shall not be restrictive and shall be interpreted as if
followed by the words “without limitation.” In the event the time for
performance of any obligation hereunder expires on a day that is not a business
day, the time for performance shall be extended to the next business day.

10.11   Construction of Agreement. This Agreement shall not be construed more
strictly against one party than against the other merely by virtue of the fact
that it may have been prepared primarily by counsel for one of the parties, it
being recognized that both Doran and Canterbury contributed substantially and
materially to the preparation of this Agreement.

10.12   Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable to any extent, the legality, validity and
enforceability of the remainder of this Agreement will not be affected thereby
and will remain in full force and effect and may be enforced to the greatest
extent permitted by law.

10.13   Binding Agreement. Subject to the restrictions on the disposition of
Interests herein contained, the provisions of this Agreement are binding upon,
and will inure to the benefit of, the parties hereto and their respective
successors and permitted assigns.

10.14   Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed to be an original and all of which
constitutes one agreement that is binding upon all of the parties hereto,
notwithstanding that all parties are not signatories to the same counterpart.

10.15   Governing Law. This Agreement is governed by, and is to be construed in
accordance with, the laws of the State of Minnesota without reference to its
conflicts of laws principles.

10.16   Remedies. In the event of a default by any party in the performance of
any obligation undertaken in this Agreement, in addition to any other remedy
available to the nondefaulting parties, the defaulting party must pay to each of
the non-defaulting parties all costs, damages, and expenses, including
reasonable attorneys’ fees, incurred by the non-defaulting parties as a result
of such default. If any dispute arises with respect to the enforcement,
interpretation, or application of this Agreement and court proceedings are
instituted to resolve such dispute, the prevailing party in such court
proceedings may recover from the non-prevailing party





44

--------------------------------------------------------------------------------

 

 

 

 

all costs and expenses, including reasonable attorneys’ fees, incurred by the
prevailing party in such court proceedings.

10.17   Further Assurances. The Members shall execute and deliver such further
instruments and do such further acts and things as may be required to carry out
the intent and purposes of this Agreement.

10.18   Waiver of Jury Trial. Each of the parties hereto waives trial by jury in
any litigation, suit or proceeding between them in any court with respect to, in
connection with or arising out of this Agreement, or the validity,
interpretation or enforcement thereof.

10.19   Equitable Remedies. Each Member acknowledges and agrees that the Company
and the other Member or Members would be irreparably harmed if any of the
provisions of this Agreement (including specifically, without limitation,
Section 8.8) are not performed in accordance with their specific terms, and that
monetary damages would not provide an adequate remedy in such event.
Accordingly, it is agreed that, in addition to any other remedy to which the
Company and the non-breaching Member or Members may be entitled hereunder, at
law or in equity, the Company and the non-breaching Member or Members shall be
entitled to injunctive relief to prevent breaches of the provisions of this
Agreement and specific performance to enforce the terms and provisions of this
Agreement.

10.20   Consent to Jurisdiction. The Members consent to the exclusive personal
jurisdiction of the federal and state courts of the State of Minnesota and agree
that service of process may be made upon any Member by certified mail,
return-receipt requested, or in any other manner permitted by law. All Members
agree not to assert in any action brought in any such court that such action is
brought in an inconvenient forum, or otherwise make any objection to venue or
jurisdiction.

ARTICLE XI

REQUIRED PROVISIONS

11.1     Controlling Provisions. Notwithstanding any other provision of this
Agreement, any other organizational documents (including the Articles of
Organization), or any provisions of law that empower the Company, the provisions
of this ARTICLE XI shall be operative and controlling in the event that the
Project Financing consists of mortgage financing provided by  HUD pursuant to
the HUD Section 221(d)(4) program (a “HUD Loan”) and for so long as any HUD Loan
to the Company is outstanding. If the Project Financing is not provided by a HUD
Loan, the provisions of this ARTICLE XI shall not be applicable.

(a)        The sole purpose of the Company is to acquire, own, hold, maintain,
operate, develop, manage, and dispose of the real property and improvements
comprising the Property together with such other activities as may be necessary
or advisable in connection with the ownership of the Property. The Company shall
not engage, either directly or indirectly, in any business, other than the
ownership, management and operation of the Property; and it shall have no
purpose, unrelated to the Property and shall not acquire any real property or
own assets other than those related to the Property and/or otherwise in
furtherance of the limited purposes of the Company.





45

--------------------------------------------------------------------------------

 

 

 

 

(b)        Except as otherwise provided in this ARTICLE XI, the Company shall
not own any asset other than (i) the Property, and (ii) incidental personal
property necessary for the operation of the Property.

(c)        The Company shall not, and no person or entity on behalf of the
Company shall, without the prior written affirmative vote of [*] of the Members:
(a) institute proceedings to be adjudicated bankrupt or insolvent; (b) consent
to the institution of bankruptcy or insolvency proceedings against it; (c) file
a petition seeking, or consenting to, reorganization or relief under any
applicable federal or state law relating to bankruptcy; (d) consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator (or other
similar official) of the Company or a substantial part of its property; (e) make
any assignment for the benefit of creditors; (f) admit in writing its inability
to pay debts generally as they become due or declare or effect a moratorium on
its debts; or (g) take any Company action in furtherance of any such action.

(d)        The Company shall at all times observe the applicable legal
requirements for the recognition of the Company as a legal entity separate from
any affiliates of same, including, without limitation, as follows:

(i)         The Company shall maintain correct and complete financial
statements, accounts, books and records and other entity documents separate from
those of any affiliate or any other person or entity. The Company shall prepare
unaudited quarterly and annual financial statements, and the Company’s financial
statements shall substantially comply with sound accounting practices for a cash
basis company.

(ii)       The Company shall maintain its own separate bank accounts, payroll
and correct, complete and separate books of account.

(iii)      The Company shall hold itself out to the public (including any of its
affiliates’ creditors) under the Company’s own name and as a separate and
distinct company entity and not as a department, division or otherwise of any
affiliate of same.

(iv)       The Company shall observe all customary formalities regarding the
company existence of the Company, including holding meetings and maintaining
current and accurate minute books separate from those of any affiliate of same.

(v)        The Company shall hold title to its assets in its own name and act
solely in its own name and through its own duly authorized officers and agents.
No affiliate of same shall be appointed or act as agent of the Company, other
than, as applicable, a property manager with respect to the Property.

(e)        The Company shall separately identify, maintain and segregate its
assets. The Company’s assets shall at all times be held by or on behalf of the
Company and if held on behalf of the Company by another entity, shall at all
times be kept identifiable (in accordance with customary usages) as assets owned
by the Company. This restriction requires, among other things, that (i) the
Company funds shall be deposited or invested in the Company’s name, (ii) the
Company funds or assets shall not be commingled with the funds or assets of any
affiliate of same or other person or entity, (iii) the Company shall maintain
all accounts in its own name and with its own





46

--------------------------------------------------------------------------------

 

 

 

 

tax identification number, separate from those of any affiliate of same or other
person or entity, and (iv) the Company funds shall be used only for the business
of the Company.

(f)        The Company shall pay or cause to be paid its own liabilities and
expenses of any kind only out of its own separate funds and assets.

(g)        The Company shall at all times be adequately capitalized to engage in
the transactions contemplated at its formation.

(h)        The Company shall maintain its assets in such a manner that it is not
costly or difficult to segregate, ascertain or identify its individual assets
from those of any affiliate of same or other person or entity.

(i)         The Company shall not do any act which would make it impossible to
carry on the ordinary business of the Company.

(j)         All data and records (including computer records) used by the
Company or any affiliate of same in the collection and administration of any
loan shall reflect the Company’s ownership interest therein.

(k)        The Company shall maintain an arm’s length relationship with each of
its affiliates and enter into contracts or transact business with its affiliates
only on commercially reasonable terms that are not materially less favorable to
the Company than is obtainable in the market from a person or entity that is not
an affiliate of same.

Any indemnification obligation of the Company (specifically including the
indemnification provisions in Section 5.17 of this Agreement) shall (a) be fully
subordinated to any HUD Loan and (b) not constitute a claim against the Company
or its assets (other than as permitted under Section 12.1(k) below) until such
time as any HUD Loan has been indefeasibly paid in accordance with its terms and
otherwise has been fully discharged.

ARTICLE XII

HUD-REQUIRED PROVISIONS

12.1     HUD-Controlling Provisions. Notwithstanding any other provision of this
Agreement, any other organizational documents (including the Articles of
Organization), or any provisions of law that empower the Company, the provisions
of this ARTICLE XII shall be operative and controlling in the event that the
Project Financing is provided by a HUD Loan and for so long as any HUD Loan to
the Company is outstanding. If the Project Financing is not provided by a HUD
Loan, the provisions of this ARTICLE XII shall not be applicable.

(a)        If any of the provisions of the Articles of Organization, this
Agreement or any other organizational documents of the Company (the
“Organizational Documents”) conflict with the twins of the promissory note
executed by the Company and delivered to HUD (the “Note”) and the Multifamily
Mortgage, Assignment of Leases and Rents and Security Agreement with Minnesota
Rider entered into by the Company with HUD (the “Security Agreement”), each
evidencing and securing the HUD Loan made to the Company and insured by HUD or
the Regulatory Agreement entered into by the Company with HUD (the “Regulatory
Agreement”)





47

--------------------------------------------------------------------------------

 

 

 

 

or any other document executed in connection with the HUD Loan (collectively the
“HUD Loan Documents”), the provisions of the HUD Loan Documents shall control.

(b)        So long as HUD is the insurer or holder of the Note, no, provision
required by HUD to be inserted into the Organizational Documents may be amended
without HUD’s prior written approval. Additionally, if there is a conflict
between any HUD-required provisions inserted into this Agreement and any other
provision of this Agreement, the terms of the HUD-required provisions will
govern; and if there is a conflict between any of the provisions in the Articles
of Organization or any other Organizational Documents and any HUD-required
provisions of this Agreement, the HUD-required provisions will govern.

(c)        Unless otherwise approved in writing by HUD, the Company’s business
and purpose shall consist solely of the acquisition, ownership, operation and
maintenance of FHA Project No. 092-35836 (the “HUD Project”) located in
Shakopee, Minnesota, and activities incidental thereto. The Company shall not
engage in any other business or activity. The HUD Project shall be the sole
asset of the Company, which shall not own any other real estate other than the
HUD Project.

(d)        None of the following will have any force or effect without the prior
written consent of HUD:

(i)         Any amendment that modifies the term of the Company’s  existence;

(ii)       Any amendment that triggers application of the HUD previous
participation certification requirements (as set forth in Form HUD-2530,
Previous Participation Certification, or 24 C.F.R. § 200.210, et seq.);

(iii)      Any amendment that in any way affects the HUD Loan Documents;

(iv)       Any amendment that would authorize any member, partner, owner,
officer or director, other than the one previously authorized by HUD, to bind
the Company for all matters concerning the HUD Project which require HUD’s
consent or approval;

(v)        A change that is subject to the HUD Transfer of Physical Assets
requirements contained in Chapter 13 of HUD Handbook 4350.1 REV-1; or

(vi)       Any change in a guarantor of any obligation to HUD (including those
obligations arising from violations of the Regulatory Agreement).

(e)        The Company is authorized to execute the Note and the Security
Instrument in order to secure the HUD Loan and to execute the Regulatory
Agreement and other documents required by the Secretary in connection with the
HUD Loan.

(f)        Any incoming member of the Company must as a condition of receiving
an interest in the Company agree to be bound by the HUD Loan Documents and all
other documents required in connection with the HUD Loan to the same extent and
on the same terms as the other members.





48

--------------------------------------------------------------------------------

 

 

 

 

(g)        Notwithstanding any other provisions, upon any dissolution, no title
or right to possession and control of the HUD Project, and no right to collect
the rents from the HUD Project, shall pass to any person or entity that is not
bound by the HUD Loan Documents in a manner satisfactory to HUD.

(h)        The key principals of the Company identified in the Regulatory
Agreement are liable in their individual capacities to HUD to the extent set
forth in the Regulatory Agreement.

(i)         The Company shall not voluntarily be dissolved or converted to
another form of entity without the prior written approval of HUD.

(j)         The Company has designated Kelly J. Doran as its official
representative for all matters concerning the HUD Project that require HUD
consent or approval. The signature of this representative will bind the Company
in all such matters. The Company may from time to time appoint a new
representative to perform this function, but within three business days of doing
so, will provide HUD with written notification of the name, address, and
telephone number of its new representative. When a person other than the person
identified above has full or partial authority with respect to management of the
Project, the Company will promptly provide HUD with the name of that person and
the nature of that person’s management authority.

(k)        Notwithstanding any provision in the Organizational Documents to the
contrary, for so long as the HUD Project is subject to a loan insured or held by
HUD, any obligation of the Company to provide indemnification under the
Organizational Documents shall be limited to (i) amounts mandated by state law,
if any, (ii) coverage afforded under any liability insurance carried by the
Company and (iii) available “Surplus Cash” of the Company as defined in the
Regulatory Agreement Until funds from a permitted source for payment of
indemnification costs are available for payment, the Company shall not (a) pay
funds to any members, partners, officers and directors, or (b) pay the
deductible on an indemnification policy for any members, partners, officers and
directors.

[SIGNATURE PAGE FOLLOWS]

 





49

--------------------------------------------------------------------------------

 

 

 

 

DORAN CANTERBURY I, LLC

AMENDED AND RESTATED OPERATING AGREEMENT

SIGNATURE PAGE

IN WITNESS WHEREOF, the Company and the Members have executed this Agreement by
their authorized representatives as of the Effective Date.

 

 

COMPANY

 

 

 

DORAN CANTERBURY I, LLC

 

 

 

By: DORAN SHAKOPEE, LLC
Its: Managing Member

 

 

 

 

 

/s/ Kelly J. Doran

 

By:    Kelly J. Doran
          Chief Manager


 

 

 

MEMBERS

 

 

 

DORAN SHAKOPEE, LLC

 

 

 

 

 

/s/ Kelly J. Doran

 

By:    Kelly J. Doran
          Chief Manager


 

 

 

 

 

CANTERBURY DEVELOPMENT LLC

 

 

 

 

 

/s/ Randall D. Sampson

 

By:    Randall D. Sampson
          President and Chief Executive Officer

 

 





50

--------------------------------------------------------------------------------

 

 

 

 

DORAN CANTERBURY I, LLC

AMENDED AND RESTATED OPERATING AGREEMENT

SCHEDULE 1

Schedule of Members and Percentage Interests

 

Member’s Name and Address

Capital Contribution

Percentage Interest

Doran Shakopee, LLC

Attn: Kelly J. Doran

7803 Glenroy Road

Suite 200

Bloomington, MN 55439-3126

Email: kelly@dorancompanies.com

As described in Operating

Agreement

72.6%

Canterbury Development, LLC

Attn: Randy Sampson

1100 Canterbury Road

Shakopee, MN 55379

Email: rsampson@canterburypark.com

As described in Operating

Agreement

27.4%

Total

 

100.00%

 

 





51

--------------------------------------------------------------------------------

 

 

 

 

SCHEDULE 2

Intentionally Deleted

 





52

--------------------------------------------------------------------------------

 

 

 

 

SCHEDULE 3

Future Pre-Development Costs

Intentionally Deleted





53

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT A

Pictorial Depiction of the Project Land, the Phase H Land, the Additional Land,
Retention

Pond Area, Ditch Property and Roadway Extension

Intentionally Deleted

 





54

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT B

Preliminary Development Budget

Intentionally Deleted

 





55

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT C

Form of Loan Note

PROMISSORY NOTE

$                  

Shakopee, Minnesota

 

               , 20      

 

 

FOR VALUE RECEIVED, DORAN CANTERBURY I, LLC, a Minnesota limited liability
company (“Maker”), hereby promises to pay to the order of , ____________a
Minnesota limited liability company (“Holder”), at such place as Holder may from
time to time designate, the principal sum of ____________and ___/100ths Dollars
($_______________ ), together with interest from the date of this instrument on
the unpaid principal balance outstanding, at the rate equal to the Prime Rate
(as defined below) plus [*] per annum [[*]per annum if Default Member Loan],
subject to the limitations and other provisions of this Note. For purposes of
this Note, “Prime Rate” means the Prime Rate published in the Wall Street
Journal Money Rates column on the last business day of each calendar month,
which rate shall be deemed to be in effect for the entirety of such calendar
month.

The loan evidenced by this Note is made by Holder pursuant to the provisions of
the Operating Agreement of Maker dated as of March 1, 2018, as such agreement
may be amended from time to time (the “Operating Agreement”), and capitalized
terms used in this Note but not separately defined herein shall have the
meanings set forth in the Operating Agreement.

Interest shall accrue on the unpaid balance of this Note from the date hereof,
without compounding, until the entire principal balance is paid in full.
Principal and accrued interest on this Note shall be paid in accordance with the
provisions of Section 4.1(c) and Section 4.2 of the Operating Agreement,
consistent with the priorities set forth therein, and no payments shall be
required under this Note except as permitted by the Operating Agreement.

This Note may be prepaid, in whole or in part, without penalty, at any time. All
payments shall be applied first to accrued interest and then to principal.

This Note is unsecured.

Upon default by Maker, Holder shall be entitled to recover from Maker all
expenses and costs of collection, including, but not limited to, reasonable
attorney’s fees and costs, whether or not suit or other formal action has been
commenced. Holder’s failure to exercise or delay in exercising any remedy shall
not be construed as a waiver or release thereof.

Maker hereby waives demand of payment, presentment, notice of dishonor, protest,
and notice of protest, and all other notices and demands in connection with
delivery, acceptance, performance or default, endorsement of this instrument.

This Note may not be modified or discharged orally, but only in writing duly
executed by Maker and Holder.



56

--------------------------------------------------------------------------------

 

 

 

This instrument, and all obligations with respect to the underlying
indebtedness, are made and delivered in the State of Minnesota and shall be
construed in accordance with Minnesota law, without giving effect to choice of
law principles thereof. Any proceedings with respect to this instrument shall be
conducted in the District Court of Scott County, Minnesota.

Notwithstanding any other provisions of this Note, all payments of accrued
interest and principal under this Note which are otherwise due and payable are
expressly subordinated and junior in right of payment to any payments owing by
Maker from time to time on Project Financing. Moreover, no payment of interest
or principal shall be made by Maker to Holder under this Note (whether due to
Holder hereunder or by voluntary prepayment by Maker) if such payment would
cause Maker to violate any covenants or requirements of any promissory note,
loan agreement, mortgage, or other agreement or obligation entered into by Maker
in connection with Project Financing.

IN WITNESS WHEREOF, Maker has executed this Note by its duly authorized
representative, effective as of the day and year first above written.

 

 

 

 

 

DORAN CANTERBURY I, LLC

 

 

 

By: DORAN SHAKOPEE, LLC,
Its Managing Member

 

 

 

 

 

By:

 /s/ Kelly J. Doran

 

 

Kelly J. Doran

 

 

Chief Manager

 

 

 

57

--------------------------------------------------------------------------------